Exhibit 10.1
SUMMIT OFFICE LEASE
BETWEEN
ALISO VIEJO RP-V1, LLC, a Delaware limited liability company
(“LANDLORD”)
AND
AVANIR PHARMACEUTICALS, INC.,
a Delaware corporation
(“TENANT”)

 



--------------------------------------------------------------------------------



 



              Page  
1. Basic Lease Information
    1  
 
       
2. Grant of Tenancy; Re-measurement Right
    2  
 
       
3. Actual Commencement Date; Possession
    2  
 
       
4. Rent
    4  
 
       
5. Operating Expenses and Real Estate Taxes
    4  
 
       
6. Security Deposit
    7  
 
       
7. Services to be Furnished by Landlord
    10  
 
       
8. Use of Electrical Services by Tenant
    11  
 
       
9. Use; Compliance with Laws; Occupancy Level
    11  
 
       
10. Repairs and Alterations
    12  
 
       
11. Liens
    12  
 
       
12. Entry by Landlord
    13  
 
       
13. Assignment and Subletting
    13  
 
       
14. Insurance
    14  
 
       
15. Mutual Waiver of Subrogation
    14  
 
       
16. Indemnity and Waiver of Claims
    14  
 
       
17. Casualty Damage
    15  
 
       
18. Condemnation
    15  
 
       
19. Events of Default
    15  
 
       
20. Remedies
    16  
 
       
21. Limitation of Liability
    17  
 
       
22. Holding Over
    17  
 
       
23. Surrender of Premises
    17  
 
       
24. Subordination to Mortgages; Estoppel Certificate
    18  
 
       
25. Landlord’s Development Rights
    18  
 
       
26. Notices
    19  
 
       
27. Miscellaneous
    19  
 
        LEASE EXHIBITS
Exhibit A (Premises Floor Plan)         Exhibit B (Rules and Regulations)
Exhibit C (Commencement Letter)         Exhibit D (Work Letter)
Exhibit E (Parking Agreement)         Exhibit F (Recognition of Covenants,
Conditions and Restrictions)
Exhibit G (Site Technical and Cabling Standards)         Exhibit H (Exterior
Sign Location)
Exhibit I (Form Letter of Credit)         Exhibit I — 1 (Pre-Approved Letter of
Credit)        

(i)



--------------------------------------------------------------------------------



 



SUMMIT OFFICE LEASE
     THIS SUMMIT OFFICE LEASE (the “Lease”) is made and entered into as of the
1st day of February, 2011, by and between ALISO VIEJO RP-V1, LLC, a Delaware
limited liability company (“Landlord”), and AVANIR PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).
1. Basic Lease Information.
1.1 Notice Addresses:
1. Landlord Address:
ALISO VIEJO RP-V1, LLC
c/o Parker Summit V, LLC
30 Enterprise, Suite 150
Aliso Viejo, California 92656
Attention: Principal — Leasing
2. Tenant Address:
On and after the Commencement Date, notices shall be sent to Tenant at the
Premises. Prior to the Commencement Date, notices shall be sent to Tenant at the
following address:
AVANIR PHARMACEUTICALS, INC.
101 Enterprise, Suite 300
Aliso Viejo, California 92656
Attention: Christine Ocampo
1.2 “Project” means (i) the Building and the “Common Area(s)” (defined in
Section 2.1 below), (ii) the land upon which the Building and Common Areas are
located, (iii) the other office building located adjacent to the Building and
the land upon which it is located, (iv) the parking structure serving the
Building and adjacent building, and (v) at Landlord’s election, any additional
real property or other buildings or other improvements added thereto outside of
the Project.
1.3 “Building” shall mean the building in the Project located at 20 Enterprise,
Aliso Viejo, California, and containing approximately 116,014 rentable square
feet.
1.4 “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises are located on the second (2nd) floor of the Building and known as
suite number 200. The Premises contain approximately twenty nine thousand seven
hundred ninety (29,790) rentable square feet (26,362 usable square feet).
1.5 “Term”: A period of sixty-five (65) months. The Term is estimated to
commence on July 1, 2011 (the “Commencement Date”) and, unless terminated early
in accordance with this Lease, end sixty-five (65) months thereafter (the
“Termination Date”). If the Termination Date would occur on a day other than the
last day of a calendar month, the Termination Date shall be extended such that
it occurs on the last day of the month in which the Termination Date otherwise
occurs. The actual Commencement Date shall be the date the Premises are “Ready
for Occupancy” as provided in the Work Letter attached hereto as Exhibit D. At
any time during the Lease Term, Landlord may deliver to Tenant a Commencement
Letter, in the form attached hereto as Exhibit C (Commencement Letter), which
notice Tenant shall execute and return to Landlord within ten (10) days of
receipt thereof.
1.6 “Base Rent”:

              Monthly Rate Per Rentable     Period/Months of Term   Square Foot
  Monthly Base Rent
1 — 4
  Free   Free 5 — 12   $1.03   $30,534.75 13 — 24   $2.11   $62,901.59 25 — 36  
$2.17   $64,788.63 37 — 48   $2.24   $66,732.29 49 — 60   $2.31   $68,734.26 61
— 65   $2.38   $70,796.29

1.7 “Tenant’s Pro Rata Share” of Operating Expenses and Real Estate Taxes:
25.68%. Tenant’s Pro Rata Share is the percentage determined by dividing the
rentable square footage

-1-



--------------------------------------------------------------------------------



 



of the Premises by the rentable square footage of the Building and shall be
adjusted to reflect any increase in the size of the Premises occurring during
the Term of this Lease.
1.8 “Base Year” for Operating Expenses and Real Estate Taxes: 2011.
1.9 Intentionally Omitted.
1.10 “Letter of Credit”: See Section 6.
1.11 “Permitted Use”: General Office Use Only.
1.12 “Broker(s)”: CB Richard Ellis and UGL Equis, Corp.
1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day (“Holidays”). Landlord may designate additional Holidays, provided
that the additional Holidays are commonly recognized by other office buildings
in the area where the Building is located.
1.14 “Normal Business Hours” for the Building are 7:00 A.M. to 7:00 P.M. on
Business Days and 8:00 A.M. to 2:00 P.M. on Saturdays.
1.15 “Landlord Work” means the work that Landlord is obligated to perform in the
Premises pursuant to the Work Letter attached as Exhibit D.
1.16 “Law(s)” means all applicable statutes, codes, ordinances, orders, rules
and regulations of the City of Aliso Viejo, the County of Orange, the State of
California and any other federal, state, municipal or other governmental entity,
agency or authority with jurisdiction over the Project or the operations
thereon.
1.17 “Guarantor(s)”: None.
2. Grant of Tenancy; Re-measurement Right.
2.1 Grant of Tenancy. Landlord leases the Premises to Tenant and Tenant leases
the Premises from Landlord, together with the right in common with others to use
any portions of the Project that are designated by Landlord for the common use
of tenants and others, such as sidewalks, entrances and access roads, unreserved
parking areas, common corridors, elevator foyers, restrooms, vending areas and
lobby areas (the “Common Areas”).
2.2 Re-Measurement. For purposes of this Lease, “rentable square feet” and
“usable square feet” shall be calculated pursuant to Standard Method of
Measuring Floor Area in Office Building, ANSI Z65.1 — 1996 (“BOMA”). The
rentable and usable square feet of the Premises and the Building are subject to
verification from time to time by Landlord’s space planner/architect and such
verification shall be made in accordance with the provisions of this
Section 2.2; provided, however, the Premises and Tenant’s Pro Rata Share shall
not be subject to any such remeasurement during the initial Term. The
determination of Landlord’s space planner/architect shall be conclusive and
binding upon the parties. Following the initial Term, in the event that
Landlord’s space planner/architect determines that the amounts thereof shall be
different from those set forth in the Basic Lease Information, all amounts,
percentages and figures appearing or referred to in this Lease based upon such
incorrect amount (including, without limitation, the amount of the “Rent” as
that term is defined in this Lease) shall be modified in accordance with such
determination effective as of the date of such determination. If such
determination is made, it will be confirmed in writing by Landlord to Tenant.
3. Actual Commencement Date; Possession.
3.1 Substantial Completion of Premises. If Landlord is required to perform any
Landlord Work pursuant to the terms of the Work Letter attached hereto as
Exhibit D, the actual “Commencement Date” of the Lease shall be deemed to occur
upon which the Premises are “Ready for Occupancy” as provided in the Work
Letter.
3.2 Turnover of Premises. Subject to Landlord’s obligation, if any, to perform
Landlord Work and Landlord’s obligations under Section 10.2 below, the Premises
are accepted by Tenant in “as is” condition and configuration. Subject to
Landlord’s obligation, if any, to perform Landlord Work and Landlord’s
obligations under Section 10.2 below, by taking possession of the Premises,
Tenant agrees that the Premises are in good order and satisfactory condition,
and that there are no representations or warranties by Landlord regarding the
condition of the Premises, the Building or the Project. If Landlord is delayed
delivering possession of the Premises or any other space due to the holdover or
unlawful possession of such space by any party, Landlord shall use reasonable
efforts to obtain possession of the space. If Landlord is not required to
substantially complete Landlord Work before the Commencement Date, the
Commencement Date shall be postponed until the date Landlord delivers possession
of the Premises to Tenant free from occupancy by any party, and the Termination
Date, at the option of Landlord, may be postponed by an equal number of days. In
the event that the Premises are not Ready for Occupancy (as defined in the Work
Letter) by September 1, 2011 (the “Rent Credit Date”) for reasons other than
delays caused by Tenant (including delays due to Tenant’s early entry pursuant
to Section 3.4 below and/or delays specified in Section 5.2 of the Work Letter
attached hereto as Exhibit D) or Tenant’s default hereunder or by Force Majeure
(as defined in Section 27.6 hereof), Tenant’s sole and exclusive remedy (other
than the right to terminate described in the paragraph below) shall be a credit
against Rent (hereafter defined) in the amount of one (1) day’s worth of Rent
for each day following the Rent Credit Date that the Commencement Date does not
occur.

-2-



--------------------------------------------------------------------------------



 



In the event that the Premises are not Ready for Occupancy by October 1, 2011
(the “Outside Date”), subject to extension by reasons of delays caused by Tenant
(including delays due to Tenant’s early entry pursuant to Section 3.4 below
and/or delays specified in Section 5.2 of the Work Letter attached hereto as
Exhibit D) or Tenant’s default hereunder, or by Force Majeure, then Tenant, as
it sole and exclusive remedy, shall have the right, but not the obligation, to
terminate this Lease by delivering written notice to Landlord prior to the
Commencement Date, in which event this Lease and Tenant’s obligations hereunder
shall terminate as of the thirty-first (31st) day following Landlord’s receipt
of such written notice from Tenant and all liability by reason of the Lease
shall cease except such liability as expressly survives termination.
Notwithstanding the foregoing, Landlord may void such right of Tenant to
terminate the Lease if Landlord causes the Commencement Date to occur within
thirty (30) days after Landlord’s receipt of such termination notice from
Tenant.
3.3 Pre-Term Occupancy. If Tenant takes possession of the Premises before the
Commencement Date for the normal conduct of its business, such possession shall
be subject to the terms and conditions of this Lease and Tenant shall pay Rent
(defined in Section 4 below) to Landlord for each day of possession before the
Commencement Date. However, except for the cost of services requested by Tenant
(e.g. freight elevator usage), Tenant shall not be required to pay Rent for any
days of possession before the Commencement Date during which Tenant, with the
approval of Landlord, is in possession of the Premises for the sole purpose of
performing improvements or installing furniture, equipment or other personal
property.
3.4 Early Entry. Landlord shall allow Tenant to enter the Premises at least
thirty (30) days prior to the date upon which the Premises is deemed
“substantially complete” for the sole purpose of installing furniture,
telecommunications systems, data cabling, equipment or other personal property
(the “Preparation Work”). Provided that (i) Tenant has provided prior written
notice to Landlord of its intention to enter the Premises under this
Section 3.4; (ii) Tenant delivers to Landlord the insurance certificates
required under Section 14 below; and (iii) such early entry is for the sole
purpose of performing the Preparation Work, Tenant shall not be required to pay
Rent (defined below) during such thirty (30) early occupancy period (with the
exception of the cost of services requested by Tenant [e.g. freight elevator
usage]) but shall otherwise be subject to all of the terms and conditions of
this Lease. Any such early entry by Tenant shall not interfere with the
completion of the Landlord Work, the Tenant Improvements (hereafter defined) or
the improvement work of any other tenants in the Building and Tenant shall use
its good faith, reasonable efforts to coordinate its early entry so as not to
interfere with the Landlord Work and the completion of the Tenant Improvements.
Notwithstanding the foregoing, Landlord may terminate Tenant’s early right of
entry at any time without any liability to Tenant for any loss or damage
incurred by Tenant as a result thereof, in the event Landlord reasonably
determines that Tenant’s presence is interfering with the Landlord Work or the
completion of the Tenant Improvements.
3.5 Renewal Option. Tenant shall have the right to extend the Term (the “Renewal
Option”) with respect to all space leased by Tenant at the time of Tenant’s
Renewal Notice (as defined below) for one (1) additional period of five
(5) years commencing on the day following the Termination Date of the initial
Term and ending on the fifth (5th) anniversary of the Termination Date (the
“Renewal Term”), provided (i) Landlord receives written notice of exercise of
the Renewal Option (“Tenant’s Renewal Notice”) not less than nine (9) months and
not more than twelve (12) months prior to the expiration of the initial Term,
(ii) Tenant has not been in default of any of its Rent obligations under this
Lease or in material default under any other terms of this Lease beyond any
applicable cure periods during the twelve (12)-month period prior to the time
that Tenant delivers its Tenant’s Renewal Notice or during the twelve (12)-month
period prior to the time Tenant delivers its Binding Notice (hereinafter
defined), and (iii) Tenant executes and returns the Renewal Amendment
(hereinafter defined) within thirty (30) days after its submission to Tenant,
provided the Renewal Amendment contains only those terms relating to Tenant’s
exercise of the Renewal Option. The rights contained in this Section 3.4 shall
be personal to the original Tenant executing this Lease (“Original Tenant”) or
an assignee pursuant to a Permitted Transfer, and may only be exercised by the
Original Tenant or an assignee pursuant to a Permitted Transfer. All references
in this Section 3.5 to “Tenant” shall mean and refer to “Original Tenant” or a
transferee pursuant to a Permitted Transfer.
3.5.1. The terms and conditions of this Lease during the Renewal Term shall be
on the same terms, covenants and conditions as provided for in this Lease during
the initial Term, except that the Base Rent rate per rentable square foot for
the Premises during the Renewal Term shall equal the Fair Market Rental Rate
(hereinafter defined) per rentable square foot for the Premises, and Tenant
shall not be entitled to any tenant improvement allowance or any other
concessions that may have been applicable during the initial Term (except as
otherwise may be included in the determination of the Fair Market Rental Rate).
Accordingly, for example, Tenant shall continue to pay Additional Base Rent
(i.e. Operating Expenses and Real Estate Taxes) for the Premises during the
Renewal Term in accordance with Article 5 of the Lease (except that the Base
Year shall be the calendar year in which the Renewal Term commences), but such
payments shall be taken into account when determining Fair Market Rental Rate as
provided below.
3.5.2. Within thirty (30) days after receipt of Tenant’s Renewal Notice,
Landlord shall advise Tenant of Landlord’s estimate of the applicable Base Rent
rate for the Premises for the Renewal Term. Tenant, within ten (10) Business
Days after the date on which Landlord advises Tenant of its estimate of the
applicable Base Rent rate for the Renewal Term, shall either (i) give Landlord
final binding written notice (“Binding Notice”) of Tenant’s exercise of its
option, or (ii) if Tenant disagrees with Landlord’s determination, provide
Landlord with written notice of rejection (the “Rejection Notice”) accompanied
by Tenant’s determination of the Fair Market Rental Rate (“Tenant’s Rent
Determination”). If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such ten (10) Business Day period, Tenant’s
Renewal Option shall be null and void and of no further force and effect. If
Tenant provides Landlord with a Binding Notice, Landlord and Tenant shall enter
into the Renewal Amendment upon the terms and conditions set forth herein. If
Tenant provides Landlord with a Renewal Rejection Notice without a Tenant’s Rent
Determination, Tenant’s Renewal Option shall be null and void and of no further
force and effect. If Tenant provides Landlord with a Rejection Notice and
Tenant’s Rent Determination, Landlord

-3-



--------------------------------------------------------------------------------



 



and Tenant shall work together in good faith to agree upon the Fair Market
Rental Rate for Base Rent for the Premises during the Renewal Term. Upon
agreement, Tenant shall provide Landlord with Binding Notice and Landlord and
Tenant shall enter into the Renewal Amendment in accordance with the terms and
conditions hereof. Notwithstanding the foregoing, if Landlord and Tenant are
unable to agree upon the Fair Market Rental Rate for Base Rent for the Premises
within ten (10) Business Days after the date on which Tenant provides Landlord
with a Rejection Notice and Tenant’s Rent Determination, the provisions of
Section 3.4.3 below shall apply.
3.5.3. Within ten (10) days after the expiration of 10-Business Day period
referenced in the last sentence of Section 3.5.2 above, each party, by giving
notice to the other party, shall appoint a real estate appraiser who is a
current member of the American Institute of Real Estate Appraisers or a licensed
real estate broker, with at least ten (10) years of experience appraising or
assessing office space comparable to the Premises in the Aliso Viejo, Irvine
Spectrum and Orange County airport areas of Orange County, California to
determine the Fair Market Rental Rate for Base Rent. If the two (2) appraisers
are unable to agree on the Fair Market Rental Rate for the Renewal Term within
twenty (20) days, they shall select a third appraiser or licensed broker meeting
the qualifications stated in this Section within five (5) days after the last
day the two (2) appraisers/brokers are given to set the Fair Market Rental Rate
for the Renewal Term. The third appraiser/broker, however selected, shall be a
person who has not previously acted in any capacity for either party. Within
twenty (20) days after the selection of the third appraiser/broker, a majority
of the appraisers/brokers shall set the Fair Market Rental Rate for the Renewal
Term. If a majority of the appraisers/brokers is unable to set the Fair Market
Rental Rate within the twenty (20) day period, the two (2) closest
appraisals/assessments shall be added together and their total divided by two
(2). The resulting quotient shall be the Fair Market Rental Rate for the Renewal
Term. Each party shall be responsible for the costs, charges and fees of the
appraiser/broker appointed by that party plus one-half of the cost of the third
appraiser/broker. At any time before the decision of an appraiser/broker is
rendered, either party may, by written notice to the other party, accept the
rental terms submitted by the other party, in which event such terms shall be
deemed adopted as the agreed Fair Market Rental Rate. The fees of the
appraiser(s)/broker(s) shall be shared equally by Landlord and Tenant. Upon
determination of the Fair Market Rental Rate applicable to the Renewal Term,
Landlord and Tenant shall enter into the Renewal Amendment upon the terms and
conditions so determined.
3.5.4. If Tenant is entitled to and properly exercises its Renewal Option,
Landlord shall prepare an amendment (the “Renewal Amendment”) to reflect changes
in the Base Rent, Term, Termination Date, Base Year (if applicable), tenant
improvement allowance (if applicable), rent abatement (if applicable), and other
appropriate terms. The Renewal Amendment shall be sent to Tenant within five
(5) Business Days after receipt of the Binding Notice. Tenant shall be entitled
to review same for compliance with this Lease. If accurate, Tenant shall execute
and return the Renewal Amendment to Landlord in the time frame required under
this Section 3.5.
3.5.5. For purpose hereof, “Fair Market Rental Rate” shall mean the arms length
fair market annual rental rate per rentable square foot under new and renewal
leases and amendments entered into on or about the date on which the Fair Market
Rental Rate is being determined hereunder for space reasonably comparable to the
Premises in the Aliso Viejo, Irvine Spectrum and Orange County airport areas of
Orange County, California (“Market Area”). The determination of Fair Market
Rental Rate shall take into account any material economic differences between
the terms of this Lease and any comparison lease, such as rent abatements,
construction costs and other concessions and the manner, if any, in which the
landlord under any such lease is reimbursed for operating expenses and taxes.
The determination of Fair Market Rental Rate shall also take into consideration
any reasonably anticipated changes in the Fair Market Rental Rate from the time
such Fair Market Rental Rate is being determined and the time such Fair Market
Rental Rate will become effective under this Lease, such as increases in the
Base Rent over the term of the Lease.
4. Rent. As consideration for this Lease, Tenant shall pay Landlord, without any
setoff or deduction, the total amount of Base Rent and Additional Rent due for
the Term. “Additional Rent” means all sums (exclusive of Base Rent) that Tenant
is required to pay Landlord. Additional Rent and Base Rent are sometimes
collectively referred to in this Lease as “Rent”. Tenant shall pay and be liable
for all rental, sales and use taxes (but excluding income taxes), if any,
imposed upon or measured by Rent under applicable Law. Base Rent and recurring
monthly charges of Additional Rent shall be due and payable in advance on the
first day of each calendar month without notice or demand, provided that the
installment of Base Rent for the first full calendar month of the Term (or, the
initial month in which Base Rent is due if Tenant has been provided with any
right to free Base Rent during the first month or any subsequent month of the
Term) shall be payable upon the execution of this Lease by Tenant. All other
items of Rent shall be due and payable by Tenant on or before 30 days after
billing by Landlord. All payments of Rent shall be by good and sufficient check
or by other means (such as automatic debit or electronic transfer) acceptable to
Landlord. If Tenant fails to pay any item or installment of Rent when due,
Tenant shall pay Landlord an administration fee equal to 5% of the past due
Rent, provided that Tenant shall be entitled to a grace period of 5 days for the
first 2 late payments of Rent in a given calendar year. If the Term commences on
a day other than the first day of a calendar month or terminates on a day other
than the last day of a calendar month, the monthly Base Rent and Tenant’s Pro
Rata Share of any Real Estate Tax Excess (defined in Section 5.1 below) or
Operating Expense Excess (defined in Section 5.1 below) for the month shall be
prorated based on the number of days in such calendar month. Landlord’s
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due. No endorsement or statement on a check or
letter accompanying a check or payment shall be considered an accord and
satisfaction, and either party may accept the check or payment without prejudice
to that party’s right to recover the balance or pursue other available remedies.
Tenant’s covenant to pay Rent is independent of every other covenant in this
Lease.
5. Operating Expenses and Real Estate Taxes.
5.1 Payment of Excess. Tenant shall pay Tenant’s Pro Rata Share of the amount,
if any, by which Operating Expenses (defined in Section 5.2 below) for each
calendar year during the Term exceed Operating Expenses for the

-4-



--------------------------------------------------------------------------------



 



Base Year (the “Operating Expense Excess”) and also the amount, if any, by which
Real Estate Taxes (defined in Section 5.3 below) for each calendar year during
the Term exceed Real Estate Taxes for the Base Year (the “Real Estate Tax
Excess”). Landlord shall have the right, from time to time, to equitably
allocate some or all of the Operating Expenses among different tenants of the
Building or Project (“Cost Pools”). Such Cost Pools may include, but shall not
be limited to, Project-wide Operating Expenses (whether incurred by reciprocal
easement agreement, common area agreement or otherwise) and Building specific
expenses. If the Building is not at least 95% occupied during any calendar year
or if Landlord is not supplying services to at least 95% of the total rentable
square footage of the Building at any time during a calendar year, Operating
Expenses shall be determined as if the Building had been 95% occupied and
Landlord had been supplying services to 95% of the rentable square footage of
the Building during that calendar year. If Tenant pays for its Pro Rata Share of
Operating Expenses based on increases over a “Base Year” and Operating Expenses
for a calendar year are determined as provided in the prior sentence, Operating
Expenses for the Base Year shall also be determined as if the Building had been
95% occupied and Landlord had been supplying services to 95% of the rentable
square footage of the Building. The extrapolation of Operating Expenses under
this Section shall be performed by appropriately adjusting the cost of those
components of Operating Expenses that are impacted by changes in the occupancy
of the Building. Notwithstanding the foregoing, when calculating Operating
Expenses for the Base Year, Operating Expenses shall not include market-wide
labor-rate increases due to extraordinary circumstances, including, but not
limited to, boycotts and strikes and utility rate increases due to extraordinary
circumstances, including, but not limited to, conservation surcharges, boycotts,
embargoes or other shortages. If Operating Expenses and/or Real Estate Taxes in
any calendar year decrease below the amount of Operating Expenses and/or Real
Estate Taxes for the Base Year, Tenant’s Pro Rata Share of Operating Expenses
and/or Real Estate Taxes, as the case may be, for that calendar year shall be
$0.
     Notwithstanding anything to the contrary contained in this Lease, Tenant’s
Pro Rata Share of “Controllable Operating Expenses” (defined below) shall not
increase by an average of more than four percent (4%) per year during the
original Term of this Lease. The foregoing is intended to make the cap on
increases to Tenant’s Pro Rata Share of Controllable Operating Expenses
cumulative and compounding, such that unused cap space can be carried forward.
For example, if Controllable Operating Expenses only increase 3% in the first
year, then they may increase 5% in the next year before the cap has effect. For
purposes hereof, the term “Controllable Operating Expenses” shall mean all
Operating Expenses, except the following: (i) premiums and deductibles paid by
Landlord for insurance, (ii) all utility fees, costs and charges, (iii) costs
levied, assessed or imposed by, or at the direction of, or resulting from
statutes or regulations or interpretations thereof promulgated by, any federal,
state, regional, municipal or local governmental authority in connection with
the use or occupancy of the Building or the Project (including, without
limitation, real property taxes assessed against the Project), (iv) any costs or
fees payable under contracts in existence on the Commencement Date, to the
extent fixed increases in such costs or fees have already been agreed to,
(v) capital expenditures permitted under (A) Section 5.2.8(a) below with respect
to those capital improvements made for emergency purposes, and
(B) Section 5.2.8(b) below, and (vi) labor wage increases, including, without
limitation, increases in costs due to unionization of previously non-union
labor; provided, however, in the event of any such labor wage increases,
Landlord agrees to bid out such labor each calendar year during the Term in an
effort to reduce such costs to the extent Landlord reasonably deems appropriate.
5.2 Operating Expenses Defined. “Operating Expenses” means all costs and
expenses incurred in each calendar year in connection with operating,
maintaining, repairing, and managing the Building and the Project, including,
but not limited to:
5.2.1. The cost of services, including amounts paid to service providers and the
rental and purchase cost of parts, supplies, tools and equipment.
5.2.2. Power Costs (defined below) and charges for water, gas, steam and sewer,
but excluding those charges for which Landlord is entitled to be reimbursed by
tenants. “Power Costs” means: (a) charges paid by Landlord for electricity; and
(b) costs incurred in connection with an energy management program for the
Project. Power Costs shall be adjusted as follows: (i) amounts received by
Landlord as reimbursement for above standard electrical consumption shall be
deducted from Power Costs; (ii) the cost of electricity incurred to provide
overtime HVAC to specific tenants (as reasonably estimated by Landlord) shall be
deducted from Power Costs; and (iii) if Tenant is billed directly for the cost
of building standard electricity to the Premises as a separate charge in
addition to Base Rent, the cost of electricity to individual tenant spaces in
the Building shall be deducted from Power Costs.
5.2.3. Labor costs, including, wages, salaries, social security and employment
taxes, medical and other types of insurance, uniforms, training, and retirement
and pension plans.
5.2.4. Management fees, the cost of equipping and maintaining a management
office, accounting and bookkeeping services, legal fees not attributable to
leasing or collection activity, and other administrative costs. Landlord, by
itself or through an affiliate, shall have the right to directly perform or
provide any services under this Lease (including management services), provided
that the cost of any such services shall not exceed the cost that would have
been incurred had Landlord entered into an arms-length contract for such
services with an unaffiliated entity of comparable skill and experience.
5.2.5. The cost of licenses, certificates, permits and inspections and the cost
of contesting the validity or applicability of any governmental enactments which
may affect Operating Expenses, and the costs incurred in connection with the
implementation and operation of a transportation system management program or
similar program.

-5-



--------------------------------------------------------------------------------



 



5.2.6. Fees, charges and other costs, including consulting fees, legal fees and
accounting fees, of all contractors engaged by Landlord or otherwise reasonably
incurred by Landlord in connection with the management, operation, maintenance
and repair of the Building and Project.
5.2.7. Premiums and deductibles paid by Landlord for insurance, including
workers compensation, fire and extended coverage, earthquake, general liability,
rental loss, elevator, boiler and other insurance customarily carried from time
to time by owners of comparable office buildings.
5.2.8. The amortized cost of capital improvements (as distinguished from
replacement parts or components installed in the ordinary course of business)
made to the Project which are: (a) performed primarily to reduce operating
expense costs or otherwise improve the operating efficiency of the Project; or
(b) required to comply with any Laws that are enacted, or first interpreted to
apply to the Project, after the date of this Lease. The cost of capital
improvements shall be amortized by Landlord over the lesser of the estimated
period of time (as reasonably determined by Landlord) that it takes for the cost
savings resulting from a capital improvement to equal the total cost of the
capital improvement or the useful life of such capital improvement. The
amortized cost of capital improvements may, at Landlord’s option, include actual
or imputed interest at the rate that Landlord would reasonably be required to
pay to finance the cost of the capital improvement.
5.2.9. The payments charged against the Project under any existing and future
easement, license, operating agreement, declaration, restrictive covenant or
other instrument pertaining to sharing of costs by the Project.
Notwithstanding the foregoing, Operating Expenses shall not include: costs
incurred in connection with compliance with applicable laws, including, without
limitation, the Americans with Disabilities Act (the “ADA”), to the extent the
Building or the Project is not in compliance with such laws as of the
Commencement Date; the cost of capital improvements (except as set forth above);
depreciation; interest (except as provided above for the amortization of capital
improvements); payments of mortgage, ground lease rent and other non-operating
debts of Landlord; the cost of repairs or other work to the extent Landlord is
reimbursed by insurance or condemnation proceeds; costs in connection with
leasing space in the Building, including brokerage commissions, and alterations
expenses; lease concessions, including rental abatements and construction
allowances, granted to specific tenants; costs incurred in connection with the
sale, financing or refinancing of the Building; fines, interest and penalties
incurred due to the late payment of Real Estate Taxes (defined in Section 5.3
below) or Operating Expenses; organizational expenses associated with the
creation and operation of the entity which constitutes Landlord; or any
penalties or damages that Landlord pays to Tenant under this Lease or to other
tenants in the Building under their respective leases; costs of defending any
lawsuits with any mortgagee; costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord’s interest in the Project (or any
part thereof); costs of any disputes between Landlord and its employees,
disputes of Landlord with building management, or fees paid in connection with
disputes with other tenants, invitees or adjacent property owners; costs of
replacing defective equipment to the extent such costs relate to items covered
by warranties of manufacturers, suppliers or contractors or are otherwise borne
by parties other than Landlord and for which Landlord receives reimbursement;
all amounts which are specifically charged to or otherwise paid by any other
tenant or other occupant of the Building or the Project outside of operating
expenses, or for items or services which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement; any bad debt loss, rent
loss or reserves for bad debts, rent loss or future expenses; the salary and
indirect compensation (including, without limitation, all fringe benefits,
workmen’s compensation, insurance premiums and payroll taxes) of any employee
above the grade of property manager or operations manager, and the wages and
indirect compensation of any employee to the extent such employee devotes his or
her time to property other than the Project (in which event such employee’s
wages and compensation shall be prorated in a manner reasonably determined by
Landlord); the costs of repair, replacement, or restoration work occasioned by
any casualty or condemnation above the deductible amount on the insurance policy
for which Landlord is reimbursed via insurance proceeds or condemnation
proceeds; costs of any capital additions to or capital expansions of the
Project; and the cost of environmental monitoring, compliance, testing and
remediation performed in, on, about and around the Building or the Project; and
any cost arising from Landlord’s charitable or political contributions.
5.3 Real Estate Taxes Defined. “Real Estate Taxes” shall mean: (1) all real
estate taxes and other assessments on the Building and the Project, including,
but not limited to, assessments for special improvement districts and building
improvement districts, taxes and assessments levied in substitution or
supplementation in whole or in part of any such taxes and assessments and the
Project’s share of any real estate taxes and assessments under any reciprocal
easement agreement, common area agreement or similar agreement as to the
Project; (2) all personal property taxes for property that is owned by Landlord
and used in connection with the operation, maintenance and repair of the
Project; and (3) all reasonable out-of-pocket costs and fees incurred in
connection with seeking reductions in any tax liabilities described in (1) and
(2), including, without limitation, any costs incurred by Landlord for
compliance, review and appeal of tax liabilities. Without limitation, Real
Estate Taxes shall not include any income, capital levy, franchise, capital
stock, gift, estate or inheritance tax. If an assessment is payable in
installments, such assessment shall be paid over the longest period permitted by
law and Real Estate Taxes for the year shall include the amount of the
installment and any interest due and payable during that year. For all other
real estate taxes, Real Estate Taxes for that year shall, at Landlord’s
election, include either the amount accrued, assessed or otherwise imposed for
the year or the amount due and payable for that year, provided that Landlord’s
election shall be applied consistently throughout the Term. If a change in Real
Estate Taxes is obtained for any year of the Term during which Tenant paid
Tenant’s Pro Rata Share of any Real Estate Tax Excess, then Real Estate Taxes
for that year will be retroactively adjusted and Landlord shall provide Tenant
with a credit, if any, based on the adjustment. Likewise, if a change is
obtained for Real Estate Taxes for the Base Year, Real Estate Taxes for the Base
Year shall be restated and the Real Estate Tax Excess for all subsequent years
shall be recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata
Share of any such increase in the Real Estate Tax Excess within 30 days after
Tenant’s receipt of a statement from Landlord.

-6-



--------------------------------------------------------------------------------



 



5.4 Estimate Statement; Payment. Landlord shall provide Tenant with a good faith
estimate of the Operating Expense Excess and of the Real Estate Tax Excess for
each calendar year during the Term. On or before the first day of each month,
Tenant shall pay to Landlord a monthly installment equal to one-twelfth of
Tenant’s Pro Rata Share of Landlord’s estimate of the Operating Expense Excess
and one-twelfth of Tenant’s Pro Rata Share of Landlord’s estimate of the Real
Estate Tax Excess. If Landlord determines that its good faith estimate of the
Operating Expense Excess or of the Real Estate Tax Excess was incorrect by a
material amount, Landlord may provide Tenant with a revised estimate. After its
receipt of the revised estimate, Tenant’s monthly payments shall be based upon
the revised estimate. If Landlord does not provide Tenant with an estimate of
the Operating Expense Excess or of the Real Estate Tax Excess by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
previous year’s estimate(s) until Landlord provides Tenant with the new
estimate. Upon delivery of the new estimate, an adjustment shall be made for any
month for which Tenant paid monthly installments based on the previous year’s
estimate(s). Tenant shall pay Landlord the amount of any underpayment within
30 days after receipt of the new estimate. At Landlord’s election, any
overpayment shall be refunded to Tenant within 30 days or credited against the
next due future installment(s) of Additional Rent.
5.5 Actual Operating Expenses and Taxes. As soon as is practical following the
end of each calendar year (and Landlord shall use commercially reasonable
efforts to ensure that such period of time does not exceed 180 days), Landlord
shall furnish Tenant with a statement of the actual Operating Expenses and
Operating Expense Excess and the actual Real Estate Taxes and Real Estate Tax
Excess for the prior calendar year. If the estimated Operating Expense Excess
and/or estimated Real Estate Tax Excess for the prior calendar year is more than
the actual Operating Expense Excess and/or actual Real Estate Tax Excess, as the
case may be, for the prior calendar year, Landlord shall apply any overpayment
by Tenant against Additional Rent due or next becoming due, provided if the Term
expires before the determination of the overpayment, Landlord shall refund any
overpayment to Tenant after first deducting the amount of Rent due. If the
estimated Operating Expense Excess and/or estimated Real Estate Tax Excess for
the prior calendar year is less than the actual Operating Expense Excess and/or
actual Real Estate Tax Excess, as the case may be, for such prior year, Tenant
shall pay Landlord, within 30 days after its receipt of the statement of
Operating Expenses and/or Real Estate Taxes, any underpayment for the prior
calendar year.
5.6 Tenant Audit Rights. Tenant may, within 120 days after receiving Landlord’s
statement of Operating Expenses, give Landlord written notice (“Review Notice”)
that Tenant intends to review Landlord’s records of the Operating Expenses for
that calendar year. Within 30 days after receipt of the Review Notice, Landlord
shall make all pertinent records available for inspection that are reasonably
necessary for Tenant to conduct its review. If any records are maintained at a
location other than the office of the Building, Tenant may either inspect the
records at such other location or pay for the reasonable cost of copying and
shipping the records. If Tenant retains an agent to review Landlord’s records,
the agent must be a certified public accountant. Tenant shall be solely
responsible for all costs, expenses and fees incurred for the audit; provided,
however, that if such audit establishes that the actual Operating Expenses for
the calendar year in question are less than the Landlord’s final determination
of the Operating Expenses as set forth in the Landlord’s statement submitted to
Tenant by at least five percent (5%), then Landlord shall pay the reasonable
cost of such audit up to an amount not to exceed Tenant’s Pro Rata Share of such
overstatement. Within 60 days after the records are made available to Tenant,
Tenant shall have the right to give Landlord written notice (an “Objection
Notice”) stating in reasonable detail any objection to Landlord’s statement of
Operating Expenses for that year. If Tenant fails to give Landlord an Objection
Notice within the 60 day period or fails to provide Landlord with a Review
Notice within the 60 day period described above, Tenant shall be deemed to have
approved Landlord’s statement of Operating Expenses and shall be barred from
raising any claims regarding the Operating Expenses for that year. If Tenant
provides Landlord with a timely Objection Notice, Landlord and Tenant shall work
together in good faith to resolve any issues raised in Tenant’s Objection
Notice. If Landlord and Tenant determine that Operating Expenses for the
calendar year are less than reported, Landlord shall provide Tenant with a
credit against the next installment of Rent in the amount of the overpayment by
Tenant. Likewise, if Landlord and Tenant determine that Operating Expenses for
the calendar year are greater than reported, Tenant shall pay Landlord the
amount of any underpayment within 30 days. The records obtained by Tenant shall
be treated as confidential. In no event shall Tenant be permitted to examine
Landlord’s records or to dispute any statement of Operating Expenses unless
Tenant has paid and continues to pay all Rent when due.
6. Letter of Credit.
6.1 LC 1; General Provisions. Concurrently with Tenant’s execution of this
Lease, Tenant shall deliver to Landlord, as collateral for the full performance
by Tenant of all of its obligations under this Lease and for all losses and
damages Landlord may suffer as a result of any default by Tenant under this
Lease, including, but not limited to, any post lease termination damages under
section 1951.2 of the California Civil Code, a standby, irrevocable letter of
credit (“LC 1”), in the form of Exhibit I hereto (or in such other form
acceptable to Landlord in its sole discretion) and containing the terms required
herein and in such Exhibit I, in the face amount of Seven Hundred Fifty Thousand
and No/100 Dollars ($750,000.00) (the “LC 1 Credit Amount”), naming Landlord (or
Landlord’s mortgagee as discussed in Section 6.5 below) as beneficiary. The LC 1
shall be issued by a money-center, solvent and nationally recognized bank (a
bank which accepts deposits, maintains accounts, has a local office in Los
Angeles or Orange County, California) that will negotiate a letter of credit,
whose Fitch Rating (or other comparable ratings to the extent the Fitch Ratings
are no longer available) is no less than B, and whose deposits are insured by
the FDIC. The issuing bank shall be acceptable to Landlord in Landlord’s
reasonable discretion, and shall permit multiple and partial draws on LC 1.
Subject to the ongoing satisfaction of the requirements of this Section 6,
Landlord hereby approves Bank of America, a national banking association, as the
issuing bank of the Letter of Credit (hereafter defined) and the form of Bank of
America’s Letter of Credit (incorporating the hand-marked comments thereto)
attached hereto as Exhibit I — 1. Tenant shall cause the LC 1 to be continuously
maintained in effect (whether through replacement, renewal or extension) in the
LC 1 Credit Amount (as the same may be reduced as described in Section 6.5
below) through the date (the “Final LC Expiration Date”) that is 60 days after
the scheduled expiration date of the Term. If the LC 1 held by Landlord expires
earlier than the Final LC Expiration

-7-



--------------------------------------------------------------------------------



 



Date (whether by reason of a stated expiration date or a notice of termination
or non-renewal given by the issuing bank), Tenant shall deliver a new LC 1 or
certificate of renewal or extension to Landlord not later than thirty (30) days
prior to the expiration date of the LC 1 then held by Landlord. Any renewal or
replacement LC 1 shall comply with all of the provisions of this Section 6.1,
and shall remain in effect (whether through replacement, renewal or extension)
in the LC 1 Credit Amount (as the same may be reduced as described in Subsection
6.5 below) through the Final LC Expiration Date upon the same terms as the
expiring LC 1 or such other terms as may be acceptable to Landlord in its sole
discretion. Tenant’s failure to timely deliver the LC 1 in the LC 1 Credit
Amount in accordance with the terms and provisions of Section 6 of this Lease
shall be deemed an Event of Default (hereafter defined).
6.2 Drawings under Letter of Credit. As used in this Lease, the “Letter of
Credit” means, individually and collectively, LC 1, LC 2 (hereafter defined), LC
3 (hereafter defined), LC 4 (hereafter defined) and/or any replacement of any of
the foregoing, and the “Letter of Credit Amount” means, individually and
collectively, LC 1 Credit Amount, LC 2 Credit Amount (hereafter defined), LC 3
Credit Amount (hereafter defined) and the LC 4 Credit Amount (hereafter
defined). Landlord shall have the immediate right to draw up to the
then-aggregate face amount of the Letter of Credit, in whole or in part, at any
time and from time to time (each of the following being an “L C Draw Event”):
(i) If such amount is due to Landlord under the terms and conditions of this
Lease, beyond applicable notice and cure periods, including, without limitation,
any amounts due to Landlord for any and all damages incurred or to be incurred
by Landlord or in connection with any remedies afforded to Landlord as described
in Section 6.3 below; or (ii) If the Letter of Credit held by Landlord expires
(or is set to expire) earlier than the Final LC Expiration Date (whether by
reason of a stated expiration date or a notice of termination or non-renewal
given by the issuing bank), and Tenant fails to deliver to Landlord, at least
thirty (30) days prior to the expiration date of the Letter of Credit then held
by Landlord, a renewal or substitute Letter of Credit that is in effect and that
complies with the provisions of this Lease, including the amount of the Letter
of Credit required under this Lease; (iii) Tenant has filed a voluntary petition
under the U. S. Bankruptcy Code or any state bankruptcy code (collectively,
“Bankruptcy Code”), or (iv) an involuntary petition has been filed against
Tenant under the Bankruptcy Code; (v) Tenant is placed into receivership or
conservatorship, or becomes subject to similar proceedings under Federal or
State law; (vi) Tenant executes an assignment for the benefit of creditors;
and/or (vii) if (1) any of the issuing bank’s Fitch Ratings (or other comparable
ratings to the extent the Fitch Ratings are no longer available) have been
reduced below the ratings in effect at the time the Letter of Credit was first
issued, or (2) there is otherwise a material adverse change in the financial
condition of the issuing bank, and Tenant has failed to provide Landlord with a
replacement Letter of Credit that complies with the provisions of this Lease,
including the amount of the Letter of Credit required under this Lease, within
ten (10) days following Landlord’s written demand therefor (with no other notice
or cure or grace period being applicable thereto, notwithstanding anything in
this Lease to the contrary). No condition or term of this Lease shall be deemed
to render the Letter of Credit conditional to justify the issuer of the Letter
of Credit in failing to honor a drawing upon such Letter of Credit in a timely
manner. In addition, in the event the issuing bank is placed into receivership
or conservatorship by the Federal Deposit Insurance Corporation or any successor
or similar entity (as applicable, the “FDIC”), then, effective as of the date
such receivership or conservatorship occurs, the Letter of Credit shall be
deemed to fail to meet the requirements of this Lease, and, within ten (10) days
following Landlord’s notice to Tenant of such receivership or conservatorship
(the “L C FDIC Replacement Notice”), Tenant shall replace the Letter of Credit
with a substitute letter of credit from a different issuer (which issuer shall
be acceptable to Landlord in its sole discretion) and that complies in all
respects with the requirements of this Lease. If Tenant fails to replace such
Letter of Credit with such conforming, substitute letter of credit pursuant to
the terms and conditions of this Section 6.2, then, notwithstanding anything in
this Lease to the contrary, Landlord shall have the right to declare Tenant in
default of this Lease for which there shall be no notice or grace or cure
periods being applicable thereto (other than the aforesaid ten (10) day period).
Tenant shall be responsible for the payment of any and all costs incurred with
the review of any replacement Letter of Credit (including without limitation
Landlord’s reasonable attorneys’ fees), which replacement is required pursuant
to this Section or is otherwise requested by Tenant.
6.3 Use of Proceeds by Landlord. Tenant hereby acknowledges and agrees that
Landlord is entering into this Lease in material reliance upon the ability of
Landlord to draw upon the Letter of Credit upon the occurrence of any L C Draw
Event. Upon the occurrence of any L C Draw Event, Landlord may, but without
obligation to do so, and without notice to Tenant, draw upon the Letter of
Credit, in part or in whole, to cure any such L C Draw Event and/or to
compensate Landlord for any and all damages of any kind or nature sustained or
which Landlord reasonably estimates that it will sustain resulting from Tenant’s
breach or default of the Lease or other L C Draw Event and/or to compensate
Landlord for any and all damages arising out of, or incurred in connection with,
the termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code. The use, application
or retention of the Letter of Credit, or any portion thereof, by Landlord shall
not prevent Landlord from exercising any other right or remedy provided by this
Lease or by any applicable law, it being intended that Landlord shall not first
be required to proceed against the Letter of Credit, and such Letter of Credit
shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled. Tenant agrees not to interfere in any way with payment to
Landlord of the proceeds of the Letter of Credit, either prior to or following a
“draw” by Landlord of any portion of the Letter of Credit, regardless of whether
any dispute exists between Tenant and Landlord as to Landlord’s right to draw
upon the Letter of Credit. No condition or term of this Lease shall be deemed to
render the Letter of Credit conditional to justify the issuer of the Letter of
Credit in failing to honor a drawing upon such Letter of Credit in a timely
manner. Tenant agrees and acknowledges that (i) the Letter of Credit constitutes
a separate and independent contract between Landlord and the issuing bank,
(ii) Tenant is not a third party beneficiary of such contract, (iii) Tenant has
no property interest whatsoever in the Letter of Credit or the proceeds thereof,
and (iv) in the event Tenant becomes a debtor under any chapter of the
Bankruptcy Code, Tenant is placed into receivership or conservatorship, and/or
there is an event of a receivership, conservatorship or a bankruptcy filing by,
or on behalf of, Tenant, neither Tenant, any trustee, nor Tenant’s bankruptcy
estate shall have any right to restrict or limit Landlord’s claim and/or rights
to the Letter of Credit and/or the proceeds thereof by application of
Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.

-8-



--------------------------------------------------------------------------------



 



6.4 Transfer and Encumbrance. Landlord may, at any time and without notice to
Tenant and without first obtaining Tenant’s consent thereto, transfer all or any
portion of its interest in and to the Letter of Credit to another party, person
or entity, including Landlord’s mortgagee and/or to have the Letter of Credit
reissued in the name of Landlord’s mortgagee. If Landlord transfers its interest
in the Building and transfers the Letter of Credit (or any proceeds thereof then
held by Landlord) in whole or in part to the transferee, Landlord shall, without
any further agreement between the parties hereto, thereupon be released by
Tenant from all liability therefor. The provisions hereof shall apply to every
transfer or assignment of all or any part of the Letter of Credit to a new
landlord. In connection with any such transfer of the Letter of Credit by
Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and submit to
the issuer of the Letter of Credit such applications, documents and instruments
as may be necessary to effectuate such transfer. Tenant shall be responsible for
paying the issuer’s transfer and processing fees in connection with any transfer
of the Letter of Credit and, if Landlord advances any such fees (without having
any obligation to do so), Tenant shall reimburse Landlord for any such transfer
or processing fees within ten days after Landlord’s written request therefor.
6.5 Reductions in Letter of Credit Amount. The Letter of Credit Amount may be
reduced as follows:
6.5.1. Operating Income Threshold Reduction for the Letter of Credit Amount.
Subject to the provisions of this Section 6.5.1 and provided that Tenant has not
been in default (beyond applicable notice and cure periods) at any time during
the Term, Tenant shall be entitled to reduce the then amount of the Letter of
Credit Amount to the amount of Seventy-Seven Thousand Eight Hundred Seventy-Five
and 92/100 Dollars ($77,875.92) (the “LC 2 Credit Amount”) effective as of the
last day of the month following its satisfaction of the Operating Income
Threshold, as provided below. The “Operating Income Threshold” shall mean that
Tenant has attained an operating income (which, for purposes of this Lease,
shall mean Tenant’s earnings before interest and taxes) of $1,000,000.00 or
better for each quarter over any four (4) consecutive quarter period, as
determined by generally accepted accounting principles (“GAAP”). If Tenant
believes it is entitled to reduce the then amount of the Letter of Credit Amount
to the LC 2 Credit Amount as provided in this Section 6.5.1 based upon the
attainment of the Operating Income Threshold, Tenant shall provide to Landlord
complete, audited financial statements, to substantiate that the Operating
Income Threshold has been attained. In the event Tenant is eligible to reduce
the Letter of Credit Amount to the LC 2 Credit Amount as provided in this
Section 6.5.1, Landlord shall execute any documents reasonably requested by
Tenant and the issuing bank to effectuate the applicable reduction in the Letter
of Credit Amount, within fifteen (15) days after Tenant submits such documents
to Landlord for execution provided Tenant is not in default under this Lease
(beyond applicable notice and cure periods). The Letter of Credit held by
Landlord for the LC 2 Credit Amount in accordance with this Section 6.5.1 shall
be referred to in this Lease as the “LC 2”, and such LC 2 shall be subject to
all of the terms of this Article 6 and shall satisfy the requirements set forth
in Section 6.1 above (excluding the provisions in Section 6.1 relating to the LC
1 Credit Amount).
6.5.2. Cap Reduction for the LC 1. Subject to the provisions of this
Section 6.5.2 and provided that (i) all of the costs and expenses incurred by
Landlord in connection with constructing the Tenant Improvements (the “Actual TI
Costs”) are less than the amount of the Cap (as such term is defined in the Work
Letter; such Cap amount being $1,449,910.00) and (ii) Tenant has not been in
default or breach of any provision of this Lease beyond any applicable notice
and cure period at any time prior to the Commencement Date, Tenant shall be
entitled to reduce the LC 1 Credit Amount by the amount equal to the difference
between the Cap amount and the Actual TI Costs (such reduced amount shall be
referred to as the “LC 3 Credit Amount”) effective as of the last day of the
month following the Commencement Date. For example, and serving as an example
only, if the Actual TI Costs are $1,400,000.00, then the LC 3 Credit Amount
shall be $700,090.00 (i.e., the LC 1 Amount of $750,000.00 less the $49,910.00
difference between Actual TI Costs and the Cap). If Tenant is entitled to reduce
the LC 1 Credit Amount to the LC 3 Credit Amount as provided in this
Section 6.5.2 based upon the Actual TI Costs being less than the amount of the
Cap, Landlord shall execute any documents reasonably requested by Tenant and the
issuing bank to effectuate the applicable reduction in the LC 1 Credit Amount,
within fifteen (15) days after Tenant submits such documents to Landlord for
execution provided Tenant is not in default under this Lease (beyond applicable
notice and cure periods). The Letter of Credit held by Landlord for the LC 3
Credit Amount in accordance with this Section 6.5.2 shall be referred to in this
Lease as the “LC 3”, and such LC 3 shall be subject to all of the terms of this
Article 6 and shall satisfy the requirements set forth in Section 6.1 above
(excluding the provisions in Section 6.1 relating to the LC 1 Credit Amount).
6.5.3. Rent Reduction for the Letter of Credit Amount. Subject to the provisions
of this Section 6.5.3 and provided that Tenant has not been in default or breach
of any provision of this Lease beyond any applicable notice and cure period at
any time prior to the expiration of the twenty-fifth (25th) month of the Term,
Tenant shall be entitled to reduce the then amount of the Letter of Credit
Amount to the amount of Three Hundred Seventy-Five Thousand and 00/100 Dollars
($375,000.00) (the “LC 4 Credit Amount”) effective as of the last day of the
twenty-sixth (26th) month of the Term. If Tenant is entitled to reduce the
Letter of Credit Amount to the LC 4 Credit Amount as provided in this
Section 6.5.3 based upon Tenant not having been in default or breach of any
provision of this Lease beyond any applicable notice and cure period at any time
prior to the expiration of the twenty-fifth (25th) month of the Term, Landlord
shall execute any documents reasonably requested by Tenant and the issuing bank
to effectuate the applicable reduction in the Letter of Credit Amount, within
fifteen (15) days after Tenant submits such documents to Landlord for execution
provided Tenant is not in default under this Lease (beyond applicable notice and
cure periods). The Letter of Credit held by Landlord for the LC 4 Credit Amount
in accordance with this Section 6.5.3 shall be referred to in this Lease as the
“LC 4”, and such LC 4 shall be subject to all of the terms of this Article 6 and
shall satisfy the requirements set forth in Section 6.1 above (excluding the
provisions in Section 6.1 relating to the LC 1 Credit Amount). Furthermore,
subject to the provisions of this Section 6.5.3 and provided that Tenant has not
been in default or breach of any provision of this Lease beyond any applicable
notice and cure period at any time prior to the expiration of the thirty-seventh
(37th) month of the Term, Tenant shall be entitled to reduce the then amount of
the Letter of Credit Amount to the LC 2 Credit Amount effective as of the last
day of the thirty-eighth (38th) month of the Term. In the event Tenant is
eligible to reduce the Letter of Credit Amount to the LC 2

-9-



--------------------------------------------------------------------------------



 



Credit Amount as provided in this Section 6.5.3, Landlord shall execute any
documents reasonably requested by Tenant and the issuing bank to effectuate the
applicable reduction in the Letter of Credit Amount, within fifteen (15) days
after Tenant submits such documents to Landlord for execution provided Tenant is
not in default under this Lease (beyond applicable notice and cure periods). The
Letter of Credit held by Landlord for the LC 2 Credit Amount in accordance with
this Section 6.5.3 shall be referred to in this Lease as the “LC 2”, and such LC
2 shall be subject to all of the terms of this Article 6 and shall satisfy the
requirements set forth in Section 6.1 above (excluding the provisions in
Section 6.1 relating to the LC 1 Credit Amount).
6.6 Termination of Letter of Credit. Subject to the provisions of this
Section 6.6 and provided that Tenant has surrenders possession of the Premises
to Landlord in accordance with this Lease and there are no uncured defaults
under the Lease, then Tenant shall be entitled to terminate the Letter of Credit
following the expiration of the Term effective as of the Final LC Expiration
Date and Landlord shall return the Letter of Credit to Tenant. To that end,
Landlord shall execute any documents reasonably requested by Tenant and the
issuing bank to effectuate such termination of the Letter of Credit, within
fifteen (15) days after Tenant submits such documents to Landlord for execution
provided there are no uncured defaults under this Lease.
6.7 Nature of Letter of Credit. Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor or any proceeds thereof be deemed to be or
treated as a “security deposit” under any Law applicable to security deposits in
the commercial context including Section 1950.7 of the California Civil Code, as
such section now exists or as may be hereafter amended or succeeded (“Security
Deposit Laws”), (2) acknowledge and agree that the Letter of Credit (including
any renewal thereof or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (3) waive any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws.
7. Services to be Furnished by Landlord.
7.1 Utilities. Landlord agrees to furnish Tenant with the following services:
(1) Hot and cold water service for use in the Premises and the lavatories on
each floor on which the Premises are located; (2) Heat and air conditioning in
season during Normal Business Hours, at such temperatures and in such amounts as
are standard for comparable buildings or as required by governmental authority.
Tenant shall have the right to receive HVAC service during hours other than
Normal Business Hours using Landlord’s “after-hours” access card system. Tenant
shall pay Landlord the standard charge for the additional service as reasonably
determined by Landlord from time to time, which is currently $50.00 per hour for
the Premises (subject to adjustment as Landlord reasonably determines);
(3) Maintenance and repair of the Project as described in Section 10.2 below;
(4) Janitor service five (5) days per week (except on dates of the observation
of Holidays). If Tenant’s use, floor covering or other improvements require
special services in excess of the standard services for the Building, Tenant
shall pay the additional cost attributable to the special services; (5) Elevator
service on a 24-hours a day, seven days a week basis; (6) Electricity to the
Premises for general office use, in accordance with and subject to the terms and
conditions in Section 8.1 below; and (7) such other services as Landlord
reasonably determines are necessary or appropriate for the Project.
7.2 Additional Telecommunication Services. Upon Tenant’s request, Tenant shall
be entitled to access to approximately 1.5 megabits per second of bandwidth to
the Premises from a single point of connection, at no charge to Tenant during
the initial Term of this Lease. The single point of connection to the Premises
shall be determined by Landlord and the applicable telecommunication provider.
Tenant shall be obligated to arrange and pay for all switches and Network
Cabling (as defined in Section 10.1 below) that Tenant may need for its use of
or access to such bandwidth in the Premises, and Tenant shall also be
responsible to pay for any additional or different services it may choose to
order from such provider(s). Upon request from time to time, Landlord will
provide Tenant with a listing of telecommunications and media service providers
serving the Building, and Tenant shall have the right to contract directly with
the providers of its choice. If Tenant wishes to contract with or obtain service
from any provider which does not currently serve the Building or wishes to
obtain from an existing carrier services which will require the installation of
additional equipment, such provider must, prior to providing service, enter into
a written agreement with Landlord setting forth the terms and conditions of the
access to be granted to such provider. In considering the installation of any
new or additional telecommunications cabling or equipment at the Building,
Landlord will consider all relevant factors in a reasonable and
non-discriminatory manner, including, without limitation, the existing
availability of services at the Building, the impact of the proposed
installations upon the Building and its operations and the available space and
capacity for the proposed installations. Landlord may also consider whether the
proposed service may result in interference with or interruption of other
services at the Building or other portions of the Project or the business
operations of other tenants or occupants of the Building and Project. In no
event shall Landlord be obligated to incur any costs or liabilities in
connection with the installation or delivery of telecommunication services or
facilities at the Building. All installations and alterations shall be subject
to Landlord’s prior written approval and shall be performed in accordance with
the terms of Section 10.3 (Alterations) and the Site Technical and Cabling
Standards attached hereto as Exhibit G. If Landlord approves the proposed
installations in accordance with the foregoing, Landlord will deliver its
standard form agreement upon request and will use commercially reasonable
efforts to promptly enter into an agreement on reasonable and non-discriminatory
terms with a qualified, licensed and reputable carrier confirming the terms of
installation and operation of telecommunications equipment consistent with the
foregoing.
7.3 Interruption of Service. Landlord’s failure to furnish, or any interruption
or termination of, services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, or the
occurrence of any event or cause beyond the reasonable control of Landlord (a
“Service Failure”), including (without limitation) any Service Failure
associated with the bandwidth services described in Section 7.2 above, shall not
render Landlord liable to Tenant, constitute a constructive eviction of Tenant,
give rise to an abatement of Rent,

-10-



--------------------------------------------------------------------------------



 



nor relieve Tenant from the obligation to fulfill any covenant or agreement.
However, if the Premises, or a material portion of the Premises, is made
untenantable for a period in excess of 3 consecutive Business Days as a result
of the Service Failure that is a result of Landlord’s negligence, then Tenant,
as its sole remedy, shall be entitled to receive an abatement of Rent payable
hereunder during the period beginning on the expiration of such 3 Business Day
period of the Service Failure and ending on the day the service has been
restored. If the entire Premises has not been rendered untenantable by the
Service Failure, the amount of abatement that Tenant is entitled to receive
shall be prorated based upon the percentage of the Premises rendered
untenantable and not used by Tenant. In no event, however, shall Landlord be
liable to Tenant for any loss or damage, direct or indirect, special or
consequential, including loss of business or theft of Tenant’s Property (defined
in Section 14 below), arising out of or in connection with the failure of any
security services, personnel or equipment.
8. Use of Electrical Services by Tenant.
8.1 Normal Electrical Usage. The Building has been designed to accommodate
electrical receptacle (120/208v) loads of seven (7) watts per usable square
foot. To the extent the Premises are engineered for receptacle loads in excess
of seven (7) watts per usable square foot, Tenant shall pay to Landlord a
one-time transformer upgrade fee of $0.12 per usable square foot per watt in
excess of seven (7) watts. Said charge shall be due and payable at the time
working drawings are approved by Tenant pursuant to the terms of the Work Letter
and will be calculated to one-tenth (0.1) of a watt. Electricity used by Tenant
in the Premises shall be included in Operating Expenses as set forth in
Section 5.1 above (except as provided in Section 8.2 for excess usage).
Electrical service to the Premises may be furnished by one or more companies
providing electrical generation, transmission and distribution services, and the
cost of electricity may consist of several different components or separate
charges for such services, such as generation, distribution and stranded cost
charges. Landlord shall have the exclusive right to select any company providing
electrical service to the Premises, to aggregate the electrical service for the
Project and Premises with other buildings, to purchase electricity through a
broker and/or buyers group and to change the providers and manner of purchasing
electricity.
8.2 Excess Usage. Tenant’s use of electrical service shall not exceed, either in
voltage, rated capacity, use beyond Normal Business Hours or overall load, that
which Landlord, in its discretion, deems to be standard for the Building. If
Tenant requests permission to consume excess electrical service, Landlord may
refuse to consent or may condition consent upon conditions that Landlord
reasonably elects (including, without limitation, the installation of utility
service upgrades, meters, submeters, air handlers or cooling units), and the
additional usage (to the extent permitted by Law), installation and maintenance
costs shall be paid by Tenant. Landlord shall have the right to separately meter
or submeter electrical usage for the Premises and to measure electrical usage by
survey or other commonly accepted methods.
9. Use; Compliance with Laws; Occupancy Level.
9.1 Use; Compliance with Laws. The Premises shall be used only for the Permitted
Use and for no other use whatsoever. Tenant shall not use or permit the use of
the Premises for any purpose which is illegal, dangerous to persons or property
or which, in Landlord’s reasonable opinion, unreasonably disturbs any other
tenants of the Building or interferes with the operation of the Building. Tenant
shall comply with all Laws, including the Americans with Disabilities Act,
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. Tenant, within 10 days after
receipt, shall provide Landlord with copies of any notices it receives regarding
a violation or alleged violation of any Laws. Tenant shall comply with the rules
and regulations of the Building attached as Exhibit B and such other reasonable
rules and regulations adopted by Landlord from time to time and with all
recorded covenants, conditions and restrictions now or hereafter affecting the
Building or the Project (collectively, “CC&Rs”). Tenant shall also cause its
agents, contractors, subcontractors, employees, customers, and subtenants to
comply with all rules and regulations and CC&Rs. Landlord shall not knowingly
discriminate against Tenant in Landlord’s enforcement of the rules and
regulations. Landlord shall have the right to require Tenant to execute and
acknowledge, within 15 days of request by Landlord, a “Recognition of Covenants,
Conditions and Restrictions” in a form substantially similar to the Form
attached hereto as Exhibit F, agreeing to and acknowledging the CC&Rs.
9.2 Occupancy Level. Landlord and Tenant acknowledge and agree that the Premises
is designed for a maximum occupancy level of four (4) persons per one thousand
(1,000) rentable square feet of space comprising the Premises (the “Occupancy
Threshold”). Tenant therefore covenants and agrees that the number of persons
occupying the Premises shall not exceed the Occupancy Threshold at any given
time during any day of the week. Tenant acknowledges further that Tenant’s
parking privileges hereunder are expressly limited to the parking spaces
specified in the Parking Agreement attached hereto as Exhibit E and Tenant shall
limit the occupancy of the Building so as to not utilize more than the number of
parking spaces permitted in the Parking Agreement, unless Tenant implements
measures reasonably satisfactory to Landlord (e.g., securing additional offsite
parking, carpooling or rotational shifts) to ensure that Tenant does not utilize
more than its allotted parking spaces under the Parking Agreement. If Landlord
at any time determines (in its reasonable but sole discretion) that the
Occupancy Threshold is being exceeded on a day-to-day basis or that the parking
spaces are being exceeded on a day-to-day basis, Landlord shall notify Tenant
and Tenant shall have 10 business days to reduce the occupancy level to below
the Occupancy Threshold (as respects occupancy in the Premises) or reduce the
number of parking spaces being used (as respects parking usage). If the Premises
occupancy level remains in excess of the Occupancy Threshold (as respects
occupancy) or remains in excess of the permitted parking spaces as of the 10th
business day following the date of Landlord’s notice, Tenant shall automatically
be deemed in default of this Lease and Landlord shall be entitled to exercise
any and all remedies set forth in this Lease or at law or in equity by reason of
such default. Tenant shall be solely responsible for the fees, costs and
expenses for any and all improvements, alterations or additions required to be
made by any governmental authority or other third party to the Premises, the
Building, the Common Areas and/or the Project resulting from any use of the
Premises by Tenant in excess of the Occupancy

-11-



--------------------------------------------------------------------------------



 



Threshold regardless of when imposed by any such party and regardless of whether
or not the improvement, alteration or addition is of a capital nature
(hereinafter, an “Additional Occupancy Cost”). Tenant shall reimburse Landlord
within 20 days of written demand for any Additional Occupancy Cost.
10. Repairs and Alterations.
10.1 Tenant’s Repair Obligations. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and shall keep the Premises
in good condition and repair, reasonable wear and tear and damage by fire or
other casualty that is subject to Section 17 below or not caused by Tenant
excepted. Tenant’s repair obligations include, without limitation, repairs to:
(1) the interior side of demising walls; (2) doors; (3) floor covering;
(4) interior partitions; (5) electronic, phone and data cabling and related
switches and transmission lines (collectively, “Network Cabling”) that is
installed by or for the exclusive benefit of Tenant and located in the Premises
or other portions of the Building; (6) supplemental air conditioning units,
private showers and kitchens, including hot water heaters, plumbing, and similar
facilities serving Tenant exclusively (it being agreed that Tenant shall provide
Landlord with written copies of all maintenance contracts for such work); and
(7) Alterations performed by contractors retained by Tenant, including related
HVAC balancing. All work shall be performed in accordance with the rules and
procedures described in Section 10.3 below. If Tenant fails to make any repairs
to the Premises for more than 15 days after notice from Landlord (although
notice shall not be required if there is an emergency), Landlord may make the
repairs, and Tenant shall pay the reasonable cost of the repairs to Landlord
within 30 days after receipt of an invoice, together with an administrative
charge in an amount equal to 10% of the cost of the repairs.
10.2 Landlord’s Repair Obligations. Landlord shall keep and maintain in good
repair and working order and make repairs to and perform maintenance upon:
(1) structural elements of the Building; (2) mechanical (including HVAC),
electrical, plumbing and fire/life safety systems serving the Building in
general; (3) Common Areas; (4) the roof of the Building; (5) exterior windows of
the Building; (6) elevators serving the Building; and (7) lighting fixtures
(i.e., lamp and ballasts) within the Premises. Landlord shall promptly make
repairs (considering the nature and urgency of the repair) for which Landlord is
responsible. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor Laws now or hereinafter in effect.
10.3 Alterations. All improvements to the Premises (collectively, “Tenant
Improvements”) shall be owned by Landlord and shall remain upon the Premises
without compensation to Tenant. Tenant shall not make alterations, additions or
improvements to the Premises or install any Network Cabling in the Premises or
other portions of the Building (collectively referred to as “Alterations”)
without first obtaining the written consent of Landlord in each instance, which
consent shall not be unreasonably withheld or delayed. Landlord’s consent shall
not be required for any Alteration that satisfies all of the following criteria
(a “Minor Alteration”): (1) is not visible from the exterior of the Premises or
Building; (2) will not affect the systems or structure of the Building; (3) is
of a cosmetic nature such as painting, wallpapering, hanging pictures and
installing carpeting; and (4) does not require work to be performed inside the
walls or above the ceiling of the Premises. Even though consent is not required,
the performance of Minor Alterations shall be subject to all the other
provisions of this Section 10.3. Regardless of whether Landlord’s consent is
required to an Alteration, prior to starting work, Tenant shall furnish Landlord
with plans and specifications reasonably acceptable to Landlord; names of
contractors reasonably acceptable to Landlord (provided that Landlord may
designate specific contractors with respect to Building systems); copies of
contracts; necessary permits and approvals; evidence of contractor’s and
subcontractor’s insurance in amounts reasonably required by Landlord; and any
security for performance that is reasonably required by Landlord. Changes to the
plans and specifications must also be submitted to Landlord for its approval.
Alterations shall be constructed in a good and workmanlike manner using
materials of a quality that is at least equal to the quality designated by
Landlord as the minimum standard for the Building. Landlord may designate
reasonable rules, regulations and procedures for the performance of work in the
Building and, to the extent reasonably necessary to avoid disruption to the
occupants of the Building, shall have the right to designate the time when
Alterations may be performed. Tenant shall reimburse Landlord within 30 days
after receipt of an invoice for sums paid by Landlord for third party
examination of Tenant’s plans for non-Minor Alterations. In addition, within
30 days after receipt of an invoice from Landlord, Tenant shall pay Landlord a
fee for Landlord’s oversight and coordination of any non-Minor Alterations equal
to 5% of the cost of the non-Minor Alterations that are more than $100,000.00
but less than $250,000.00 and 3% of the cost of the non-minor Alterations that
are in excess of $250,000.00. Upon completion, Tenant shall furnish “as-built”
plans (except for Minor Alterations), completion affidavits, full and final
waivers of lien in recordable form, and receipted bills covering all labor and
materials. Tenant shall assure that the Alterations comply with all insurance
requirements and Laws. Landlord’s approval of an Alteration shall not be a
representation by Landlord that the Alteration complies with applicable Laws or
will be adequate for Tenant’s use. Any Alterations installed in the Premises may
remain in the Premises upon the expiration or earlier termination of this Lease,
except (1) if upon providing approval of the Alteration Landlord delivers Tenant
written notice that such Alteration must be removed upon the expiration or
earlier termination of this Lease, or (2) if Landlord’s consent is not required
to an Alteration, Landlord gives written notice to Tenant within 30 days of
receiving written notice of such Alteration, that such Alteration must be
removed upon the expiration or earlier termination of the Lease.
11. Liens. Tenant shall not permit mechanic’s or other liens to be placed upon
the Project, Premises or Tenant’s leasehold interest in connection with any work
or service done or purportedly done by or for benefit of Tenant. If a lien is so
placed, Tenant shall, within 10 days of notice from Landlord of the filing of
the lien, fully discharge the lien by settling the claim which resulted in the
lien or by bonding or insuring over the lien in the manner prescribed by the
applicable lien Law. If Tenant fails to discharge the lien, then, in addition to
any other right or remedy of Landlord, Landlord may bond or insure over the lien
or otherwise discharge the lien. Tenant shall reimburse Landlord for any amount
paid by Landlord to bond or insure over the lien or discharge the lien,

-12-



--------------------------------------------------------------------------------



 



including, without limitation, reasonable attorneys’ fees (if and to the extent
permitted by Law) within 30 days after receipt of an invoice from Landlord.
12. Entry by Landlord. Landlord, its agents, contractors and representatives may
enter the Premises to inspect or show the Premises, to clean and make repairs,
alterations or additions to the Premises, and to conduct or facilitate repairs,
alterations or additions to any portion of the Building, including other
tenants’ premises. Except in emergencies or to provide janitorial and other
Building services after Normal Business Hours, Landlord shall provide Tenant
with reasonable prior notice of entry into the Premises, which may be given
orally. If reasonably necessary for the protection and safety of Tenant and its
employees, Landlord shall have the right to temporarily close all or a portion
of the Premises to perform repairs, alterations and additions. However, except
in emergencies, Landlord will not close the Premises if the work can reasonably
be completed on weekends and after Normal Business Hours. Entry by Landlord
shall not constitute constructive eviction or entitle Tenant to an abatement or
reduction of Rent.
13. Assignment and Subletting.
13.1 Transfer. Except in connection with a Permitted Transfer (defined in
Section 13.4 below), Tenant shall not assign, sublease, transfer or encumber any
interest in this Lease or allow any third party to use any portion of the
Premises (collectively or individually, a “Transfer”) without the prior written
consent of Landlord, which consent shall not be unreasonably withheld if
Landlord does not elect to exercise its termination rights under Section 13.2
below. Without limitation, it is agreed that Landlord’s consent shall not be
considered unreasonably withheld if: (1) in connection with a proposed
assignment, the proposed assignee’s financial condition does not meet the
criteria Landlord uses to select Building tenants having similar leasehold
obligations or the proposed assignee does not have an adequate financial worth
and/or financial stability in light of the responsibilities involved under the
Lease on the date the consent is requested; (2) the proposed transferee’s
business would result in a violation of another tenant’s rights; (3) the
proposed transferee is a governmental agency or occupant of the Building or
Project; (4) Tenant is in default after the expiration of the notice and cure
periods in this Lease; (5) any portion of the Building or Premises would likely
become subject to additional or different Laws as a consequence of the proposed
Transfer; (6) would permit a use that could subject Landlord to a violation of
any exclusive use right granted to another tenant of the Building or Project; or
(7) either the proposed transferee, or any person or entity which directly or
indirectly, controls, is controlled by or under common control with, the
proposed transferee (a) occupies space in the Project at the time of the request
for consent, (b) is negotiating with Landlord to lease space in the Project at
such time, or (c) has negotiated with Landlord during the six (6)-month period
prior to Landlord’s receipt of the request for consent, and in any case Landlord
has comparable sized-space in the Project available for such tenant to lease.
Tenant hereby waives the provisions of Section 1995.310 of the California Civil
Code, or any similar or successor Laws, now or hereinafter in effect, and all
other remedies, including, without limitation, any right at law or equity to
terminate this Lease, on its own behalf and, to the extent permitted under all
applicable Laws, on behalf of the proposed transferee. Any attempted Transfer in
violation of this Section shall, at Landlord’s option, be void. Consent by
Landlord to one or more Transfer(s) shall not operate as a waiver of Landlord’s
rights to approve any subsequent Transfers. In no event shall any Transfer or
Permitted Transfer release or relieve Tenant from any obligation under this
Lease. Except as provided below with respect to a Permitted Transfer, if Tenant
is a corporation, limited liability company, partnership, or similar entity, and
if the entity which owns or controls a majority of the voting shares/rights at
any time changes for any reason (including but not limited to a merger,
consolidation or reorganization), such change of ownership or control shall
constitute a Transfer for purposes of this Lease. The foregoing shall not apply
so long as Tenant is an entity whose outstanding stock is listed on a recognized
security exchange, or if at least 80% of its voting stock is owned by another
entity, the voting stock of which is so listed.
13.2 Transfer Request. As part of its request for Landlord’s consent to a
Transfer, other than in connection with a Permitted Transfer, Tenant shall
provide Landlord with financial statements for the proposed transferee, a
complete copy of the proposed assignment, sublease and other contractual
documents and such other information as Landlord may reasonably request.
Landlord shall, by written notice to Tenant within 15 days of its receipt of the
required information and documentation, either: (1) consent to the Transfer by
the execution of a consent agreement in a form reasonably designated by Landlord
or reasonably refuse to consent to the Transfer in writing; or (2) exercise its
right to terminate this Lease with respect to the portion of the Premises that
Tenant is proposing to assign or sublet, provided that, with respect to any
sublease, only if the term of such sublease is for substantially the remaining
Term of this Lease. Any such termination shall be effective on the proposed
effective date of the Transfer for which Tenant requested consent. Tenant shall
pay Landlord a review fee of $500.00 plus the reasonable attorneys’ fees for
Landlord’s review of any Permitted Transfer or requested Transfer.
13.3 Excess Consideration. Other than in connection with a Permitted Transfer,
Tenant shall pay Landlord 50% of all rent and other consideration which Tenant
receives as a result of a Transfer that is in excess of the Rent payable to
Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of any excess within 30 days
after Tenant’s receipt of such excess consideration. Tenant may deduct from the
excess all reasonable and customary expenses directly incurred by Tenant
attributable to the Transfer (other than Landlord’s review fee), including
brokerage fees, legal fees and construction costs. If Tenant is in Monetary
Default (defined in Section 19.1 below), Landlord may require that all sublease
payments be made directly to Landlord, in which case Tenant shall receive a
credit against Rent in the amount of any payments received (less Landlord’s
share of any excess).
13.4 Permitted Transfer. Tenant may assign its entire interest under this Lease
or sublease the Premises to a Permitted Transferee (defined below) without the
consent of Landlord, provided that all of the following conditions are satisfied
(a “Permitted Transfer”): (1) Tenant is not in default under this Lease beyond
applicable notice and cure periods; (2) Tenant’s successor shall be (i) an
entity resulting from a merger or consolidation of Tenant, (ii) an

-13-



--------------------------------------------------------------------------------



 



entity succeeding in the business operations of Tenant which owns all or
substantially all of the assets of Tenant, or (iii) the parent of, a subsidiary
of or an affiliate controlled by Tenant, provided that any entity under clauses
(i) and (ii) shall have a net worth which is at least equal to Tenant’s net
worth as of the day prior to the proposed purchase, merger, consolidation or
reorganization; (3) the Permitted Use is not changed; and (4) Tenant shall give
Landlord written notice at least 30 days prior to the effective date of the
proposed assignment or sublease to a Permitted Transferee, or if such transfer
is subject to confidentiality requirements, within 10 days after such transfer.
The transferee of Tenant’s interest in this Lease pursuant to a Permitted
Transfer is hereafter known as “Permitted Transferee”. Tenant’s notice to
Landlord shall include information and documentation showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.
14. Insurance. Tenant shall carry and maintain the following insurance
(“Tenant’s Insurance”), at its sole cost and expense: (1) Commercial General
Liability Insurance applicable to the Premises and its appurtenances providing,
on an occurrence basis, a minimum combined single limit of $2,000,000.00;
(2) All Risk Property Insurance written at replacement cost value and with a
replacement cost endorsement covering all of Tenant’s trade fixtures, equipment,
furniture and other personal property within the Premises (“Tenant’s Property”);
(3) Workers’ Compensation Insurance as required by the state in which the
Premises is located and in amounts as may be required by applicable statute;
(4) Employers Liability Coverage of at least $1,000,000.00 per occurrence; and
(5) Business interruption or loss of income insurance in amounts sufficient to
insure Tenant’s business operations for a period of not less than one (1) year.
Any company writing any of Tenant’s Insurance shall have an A.M. Best rating of
not less than A-VIII. All Commercial General Liability Insurance policies shall
name Tenant as a named insured and Landlord (or any successor) and its
respective members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and other designees of Landlord as the interest of such
designees shall appear, as additional insureds. Tenant agrees to give Landlord
and its designees at least 25 days’ advance written notice of any change,
cancellation, termination or lapse of insurance. Tenant shall provide Landlord
with a certificate of insurance evidencing Tenant’s Insurance prior to the
earlier to occur of the Commencement Date or the date Tenant is provided with
possession of the Premises for any reason, and upon renewals at least 15 days
prior to the expiration of the insurance coverage. Landlord shall, at all times,
maintain so called All Risk property insurance on the Building at replacement
cost value, as reasonably estimated by Landlord. Except as specifically provided
to the contrary, the limits of either party’s’ insurance shall not limit such
party’s liability under this Lease.
15. Mutual Waiver of Subrogation. Notwithstanding anything in this Lease to the
contrary, Landlord and Tenant hereby waive and shall cause their respective
insurance carriers to waive any and all rights of recovery, claim, action or
causes of action against the other and their respective trustees, principals,
beneficiaries, partners, officers, directors, agents, and employees, for any
loss or damage that may occur to Landlord or Tenant or any party claiming by,
through or under Landlord or Tenant, as the case may be, with respect to
Tenant’s Property, the Building, the Premises, any additions or improvements to
the Building or Premises, or any contents thereof, including all rights of
recovery, claims, actions or causes of action arising out of the negligence of
Landlord or any Landlord Related Parties (defined in Section 16.1 below) or the
negligence of Tenant or any Tenant Related Parties (defined in Section 16.1
below), which loss or damage is (or would have been, had the insurance required
by this Lease been carried) covered by such party’s property/casualty insurance.
16. Indemnity and Waiver of Claims.
16.1 Tenant Indemnity. Subject to Section 15 above, Tenant shall indemnify,
defend and hold Landlord, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, Mortgagee(s) (defined in Section 24.1
below) and agents (collectively, “Landlord Related Parties”) harmless against
and from all liabilities, obligations, damages, penalties, claims, actions,
costs, charges and expenses, including, without limitation, reasonable
attorneys’ fees and other professional fees (if and to the extent permitted by
Law), which may be imposed upon, incurred by or asserted against Landlord or any
of the Landlord Related Parties and arising out of or in connection with any
damage or injury occurring in the Premises or any acts or omissions (including
violations of Law) of Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees and agents (collectively, “Tenant
Related Parties”) or any of Tenant’s transferees, contractors or licensees;
provided, however, (and though Tenant shall in all cases accept any tender of
defense of any action or proceeding in which Landlord is named or made a party
and shall, notwithstanding any allegations of negligence or misconduct on the
part of Landlord, defend Landlord as provided herein), Tenant shall not be
liable, and subject to Section 15 above, Landlord shall indemnify Tenant for
such damage or injury to the extent and in proportion that the same is
ultimately determined to be attributable to the negligence or misconduct of
Landlord or any Landlord Related Parties.
16.2 Landlord Not Liable. Except to the extent that the same is ultimately
determined to be attributable to the gross negligence or intentional misconduct
of Landlord or any Landlord Related Parties, Landlord and the Landlord Related
Parties shall not be liable for, and Tenant waives, all claims for loss or
damage to Tenant’s business or loss, theft or damage to Tenant’s Property or the
property of any person claiming by, through or under Tenant resulting from: (1)
wind or weather; (2) the failure of any sprinkler, heating or air-conditioning
equipment, any electric wiring or any gas, water or steam pipes; (3) the backing
up of any sewer pipe or downspout; (4) the bursting, leaking or running of any
tank, water closet, drain or other pipe; (5) water, snow or ice upon or coming
through the roof, skylight, stairs, doorways, windows, walks or any other place
upon or near the Building; (6) any act or omission of any party other than
Landlord or Landlord Related Parties; and (7) any causes not reasonably within
the control of Landlord. In no event shall Landlord be liable to Tenant for
consequential damages. Tenant shall insure itself against such losses under
Section 14 above.
16.3 Survival. The indemnification obligations set forth in this Article 16
shall survive the expiration or earlier termination of this Lease.

-14-



--------------------------------------------------------------------------------



 



17. Casualty Damage.
17.1 If all or any part of the Premises is damaged by fire or other casualty,
Tenant shall immediately notify Landlord in writing. During any period of time
that all or a material portion of the Premises is rendered untenantable as a
result of a fire or other casualty, the Rent shall abate for the portion of the
Premises that is untenantable and not used by Tenant. Landlord shall have the
right to terminate this Lease if: (1) the Building shall be damaged so that, in
Landlord’s reasonable judgment, substantial alteration or reconstruction of the
Building shall be required (whether or not the Premises has been damaged) and
Landlord estimates more than 180 days from the date of such casualty are
required to complete such restoration; (2) Landlord is not permitted by Law to
rebuild the Building in substantially the same form as existed before the fire
or casualty; (3) the Premises have been materially damaged and there is less
than 12 months of the Term remaining on the date of the casualty; (4) any
Mortgagee requires that the insurance proceeds be applied to the payment of the
mortgage debt; or (5) a material uninsured loss to the Building occurs, provided
that Landlord has carried the insurance required to be carried under this Lease.
Landlord may exercise its right to terminate this Lease by notifying Tenant in
writing within 60 days after the date of the casualty. If Landlord does not
terminate this Lease, Landlord shall commence and proceed with reasonable
diligence to repair and restore the Building and the Tenant Improvements
(excluding any Alterations that were performed by Tenant in violation of this
Lease). However, in no event shall Landlord be required to spend more than the
insurance proceeds received by Landlord. Landlord shall not be liable for any
loss or damage to Tenant’s Property or to the business of Tenant resulting in
any way from the fire or other casualty or from the repair and restoration of
the damage. Landlord and Tenant hereby waive the provisions of any Law relating
to the matters addressed in this Section, and agree that their respective rights
for damage to or destruction of the Premises shall be those specifically
provided in this Lease.
17.2 If all or any portion of the Premises shall be made untenantable by fire or
other casualty, Landlord shall, within forty-five (45) days after such casualty,
cause an architect or general contractor selected by Landlord to provide
Landlord and Tenant with a written estimate of the amount of time required to
substantially complete the repair and restoration of the Premises and make the
Premises tenantable again, using standard working methods (“Completion
Estimate”). If the Completion Estimate indicates that the Premises cannot be
made tenantable within 270 days from the date of the Casualty, then regardless
of anything in Section 17.1 above to the contrary, either party shall have the
right to terminate this Lease by giving written notice to the other of such
election within 10 days after receipt of the Completion Estimate. Tenant,
however, shall not have the right to terminate this Lease if the fire or
casualty was caused by the negligence or intentional misconduct of Tenant,
Tenant Related Parties or any of Tenant’s transferees, contractors or licensees.
In addition to the foregoing, if the fire or casualty was not caused by the
negligence or intentional misconduct of Tenant, Tenant Related Parties or any of
Tenant’s transferees, contractors or licensees and the Completion Estimate
stated that the repair and restoration of the Premises could be substantially
completed within 270 days from the date of the Casualty but, in fact, the
required repair and restoration work is not substantially complete within
330 days from the date of the Casualty (subject to extension by reason of delays
caused by Tenant or Force Majeure), Tenant shall have the right to terminate
this Lease upon delivery of written notice to Landlord at any time following the
expiration of such 330-day time period.
17.3 The provisions of this Lease, including this Article 17, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises or the Project, and any
Laws, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any other Laws now or hereinafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises or the Project.
18. Condemnation. Either party may terminate this Lease if the whole or any
material part of the Premises shall be taken or condemned for any public or
quasi-public use under Law, by eminent domain or private purchase in lieu
thereof (a “Taking”). Landlord shall also have the right to terminate this Lease
if there is a Taking of any portion of the Building or Project which would leave
the remainder of the Building unsuitable for use as an office building in a
manner comparable to the Building’s use prior to the Taking. In order to
exercise its right to terminate the Lease, Landlord or Tenant, as the case may
be, must provide written notice of termination to the other within 45 days after
the terminating party first receives notice of the Taking. Any such termination
shall be effective as of the date the physical taking of the Premises or the
portion of the Building or Project occurs. If this Lease is not terminated, the
rentable square footage of the Building, the rentable square footage of the
Premises and Tenant’s Pro Rata Share shall, if applicable, be appropriately
adjusted. In addition, Rent for any portion of the Premises taken or condemned
shall be abated during the unexpired Term of this Lease effective when the
physical taking of the portion of the Premises occurs. All compensation awarded
for a Taking, or sale proceeds, shall be the property of Landlord, any right to
receive compensation or proceeds being expressly waived by Tenant. However,
Tenant may file a separate claim at its sole cost and expense for Tenant’s
Property and Tenant’s reasonable relocation expenses, provided the filing of the
claim does not diminish the award which would otherwise be receivable by
Landlord. Tenant hereby waives any and all rights it might otherwise have
pursuant to Section 1265.130 of the California Code of Civil Procedure, or any
similar or successor Laws.
19. Events of Default. Tenant shall be considered to be in default of this Lease
upon the occurrence of any of the following events of default:
19.1 Tenant’s failure to pay when due all or any portion of the Rent, if the
failure continues for 5 days after written notice to Tenant (it being agreed,
however, that such notice shall be in lieu of, and not in addition to, any
notice required under Section 1161 of the California Code of Civil Procedure, or
any successor statute thereto) (“Monetary Default”).

-15-



--------------------------------------------------------------------------------



 



19.2 Tenant’s failure (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, if the failure is not cured within 30 days
after written notice to Tenant. However, if Tenant’s failure to comply cannot
reasonably be cured within 30 days, Tenant shall be allowed additional time (not
to exceed 90 days) as is reasonably necessary to cure the failure so long as:
(1) Tenant commences to cure the failure within 30 days, and (2) Tenant
diligently pursues a course of action that will cure the failure and bring
Tenant back into compliance with the Lease. However, if Tenant’s failure to
comply creates a hazardous condition, the failure must be cured immediately upon
notice to Tenant. In addition, if Landlord provides Tenant with notice of
Tenant’s failure to comply with any particular term, provision or covenant of
the Lease on 3 occasions during any 12 month period, Tenant’s subsequent
violation of such term, provision or covenant shall, at Landlord’s option, be an
incurable event of default by Tenant.
19.3 Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts when due.
19.4 The leasehold estate is taken by process or operation of Law.
19.5 Tenant is in default beyond any notice and cure period under any other
lease or agreement with Landlord, including, without limitation, the agreement
for parking attached as Exhibit E to this Lease.
20. Remedies.
20.1 Upon the occurrence of any event or events of default under this Lease,
whether enumerated in Section 19 above or not, Landlord shall have the option to
pursue any one or more of the following remedies without any notice (except as
expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby specifically waives notice and demand
for payment of Rent or other obligations and waives any and all other notices or
demand requirements imposed by applicable law):
20.1.1. Terminate this Lease and Tenant’s right to possession of the Premises
and recover from Tenant an award of damages equal to the sum of the following:
(a) The Worth at the Time of Award of the unpaid Rent which had been earned at
the time of termination;
(b) The Worth at the Time of Award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant affirmatively proves could have been
reasonably avoided;
(c) The Worth at the Time of Award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant affirmatively proves could be reasonably avoided;
(d) Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and
(e) All such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time under applicable law.
The “Worth at the Time of Award” of the amounts referred to in subparts (a) and
(b) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (i) the greatest per annum rate of interest permitted from time
to time under applicable law, or (ii) the Prime Rate plus five percent (5%). For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California. The “Worth at the Time of Award” of the
amount referred to in part (c), above, shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%);
20.1.2. Exercise the remedy described in California Civil Code § 1951.4
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); or
20.1.3. Notwithstanding Landlord’s exercise of the remedy described in
California Civil Code § 1951.4 in respect of an event or events of default, at
such time thereafter as Landlord may elect in writing, to terminate this Lease
and Tenant’s right to possession of the Premises and recover an award of damages
as provided above in Paragraph 20.1.1 above.
20.2 The subsequent acceptance of Rent hereunder by Landlord shall not be deemed
to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.
20.3 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME

-16-



--------------------------------------------------------------------------------



 



TO TIME IN EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT SHALL HAVE ANY
RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY
REASON OF TENANT’S BREACH. LANDLORD AND TENANT ALSO EACH HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS LEASE.
20.4 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.
20.5 This Article 20 shall be enforceable to the maximum extent such enforcement
is not prohibited by applicable law, and the unenforceability of any portion
thereof shall not thereby render unenforceable any other portion.
21. Limitation of Liability. Notwithstanding anything to the contrary contained
in this Lease, the liability of Landlord (and of any successor landlord) to
Tenant shall be limited to the interest of Landlord in the Project. Tenant shall
look solely to Landlord’s interest in the Project for the recovery of any
judgment or award against Landlord. Neither Landlord nor any landlord related
party shall be personally liable for any judgment or deficiency. Before filing
suit for an alleged default by Landlord, Tenant shall give Landlord and the
Mortgagee(s) (defined in Section 24.1 below) whom Tenant has been notified hold
Mortgages (defined in Section 24.1 below) on the Project, building or premises,
notice and reasonable time to cure the alleged default. Notwithstanding any
contrary provision herein, neither Landlord nor Tenant (excepting those claims
against Tenant described below) shall be liable under any circumstances for
consequential or special damages, including but not limited to injury or damage
to, or interference with, the other party’s business, including, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring; provided, however, the
foregoing shall not affect or modify Landlord’s right (i) pursuant to Section 22
of this Lease to recover consequential damages in the event that Landlord is not
able to deliver possession of the Premises to a future tenant in a timely manner
due to Tenant’s holding over; (ii) pursuant to Section 16.1 of this Lease to
recover from Tenant the amount of any rental abatement Landlord is required to
give to another tenant in the Building because (x) such tenant is unable to use
its leased premises due to a negligent act of Tenant and (y) Landlord is not
compensated for such rental abatement by Landlord’s insurance; or (iii) to
collect those damages described in Sections 20.1.1 and 20.1.2 above.
22. Holding Over. If Tenant fails to surrender the Premises at the expiration or
earlier termination of this Lease, occupancy of the Premises after the
termination or expiration shall be that of a tenancy at sufferance. Tenant’s
occupancy of the Premises during the holdover shall be subject to all the terms
and provisions of this Lease and Tenant shall pay an amount (on a per month
basis without reduction for partial months during the holdover) equal to 150% of
the greater of: (1) the sum of the Base Rent and Additional Rent due for the
period immediately preceding the holdover; or (2) the fair market gross rental
for the Premises as reasonably determined by Landlord. No holdover by Tenant or
payment by Tenant after the expiration or early termination of this Lease shall
be construed to extend the Term or prevent Landlord from immediate recovery of
possession of the Premises by summary proceedings or otherwise. In addition to
the payment of the amounts provided above, if Landlord is unable to deliver
possession of the Premises to a new tenant, or to perform improvements for a new
tenant, as a result of Tenant’s holdover and Tenant fails to vacate the Premises
within 15 days after Landlord notifies Tenant of Landlord’s inability to deliver
possession, or perform improvements, Tenant shall be liable to Landlord for all
damages, including, without limitation, consequential damages, that Landlord
suffers from the holdover.
23. Surrender of Premises.
23.1 Surrender; Removal of Tenant’s Property and Required Removables. At the
expiration or earlier termination of this Lease or Tenant’s right of possession,
Tenant shall remove Tenant’s Property from the Premises, and quit and surrender
the Premises to Landlord, broom clean, and in the condition required to be
maintained hereunder. If Tenant fails to remove any of Tenant’s Property within
5 days after the termination of this Lease or of Tenant’s right to possession,
Landlord, at Tenant’s sole cost and expense, shall be entitled (but not
obligated) to remove and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the actual expenses and storage charges
incurred for Tenant’s Property. In addition, if Tenant fails to remove Tenant’s
Property from the Premises or storage, as the case may be, within 30 days after
written notice, Landlord may deem all or any part of Tenant’s Property to be
abandoned, and title to Tenant’s Property shall be deemed to be immediately
vested in Landlord.
23.2 Surrender; Removal of Network Cabling. Tenant shall have the right to
remove all Network Cabling prior to the expiration or earlier termination of
this Lease. At least 60 days prior to the expiration of the end of the Lease
Term, Tenant shall advise Landlord if it will remove the Network Cabling. If
Tenant elects not to remove the Network Cabling, then upon receipt of 24-hour
advance notice from Landlord to Tenant at or near the end of the Lease Term, the
Network Cabling will be made available for inspection by Landlord to determine
if Landlord will require Tenant to leave all or any portion of the same at the
Premises upon the end of the Lease Term. Landlord, by written notice to Tenant
prior to the Termination Date, may require Tenant to remove, at Tenant’s
expense, all or any portion of the Network Cabling. The Network Cabling
designated by Landlord shall be removed by Tenant before the Termination Date,
provided that upon prior written notice to Landlord, Tenant may remain in the
Premises for

-17-



--------------------------------------------------------------------------------



 



up to 5 days after the Termination Date for the sole purpose of removing the
Network Cabling designated by Landlord to be removed. Tenant’s possession of the
Premises shall be subject to all of the terms and conditions of this Lease,
including the obligation to pay Rent on a per diem basis at the rate in effect
for the last month of the Term. Tenant shall repair damage caused by the
installation or removal of Network Cabling designated by Landlord to be removed.
If Tenant fails to remove any Network Cabling so designated for removal or
perform related repairs in a timely manner, or if Tenant damages the Network
Cabling that Landlord designates to remain at the Premises or the same is not in
substantially the same condition as when Landlord conducted its inspection at or
near the end of the Lease Term, Landlord, at Tenant’s expense, may remove and
dispose of the designated or damaged or non-functioning Network Cabling and
perform the required repairs. Tenant, within 30 days after receipt of an
invoice, shall reimburse Landlord for the reasonable costs incurred by Landlord.
24. Subordination to Mortgages; Estoppel Certificate.
24.1 Subordination. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”. This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination agreement in favor of the Mortgagee within 10 Business Days
following Landlord’s request; provided, however, Tenant acknowledges and agrees
that any such agreement shall, among other things, recognize that: (i) the
Mortgagee shall not be liable for, nor subject to, any offsets or defenses which
Tenant may have by reason of any act or omission of Landlord under this Lease;
(ii) the Mortgagee shall not be liable for the return of any sums which Tenant
may have paid to Landlord under this Lease as and for security deposits, advance
rentals or otherwise, except to the extent that such sums are actually delivered
by Landlord to the Mortgagee; (iii) the Mortgagee will not be bound by any
option to purchase with respect to the Building or Project; any right of first
refusal with respect to the Building or Project, any provision regarding the use
of insurance proceeds or condemnation proceeds with respect to the Building or
Project which is inconsistent with the terms of the Mortgage; and (iv) the
Mortgagee shall not be bound by any amendment to this Lease made without the
Mortgagee’s consent. If Tenant fails to return to Landlord an executed
subordination agreement satisfying the requirements of this Section 24.1 within
the foregoing 10-Business Day period, Landlord shall make a second request to
Tenant, and if Tenant fails to deliver an executed subordination agreement
within 5 days thereafter, in addition to Landlord’s other rights and remedies
provided in this Lease, Tenant shall pay to Landlord a late fee of $100.00 for
each day beyond such 5 day period, that Tenant fails to deliver an executed
subordination agreement to Landlord. In lieu of having the Mortgage be superior
to this Lease, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease. If requested by a successor-in-interest to all or a part
of Landlord’s interest in the Lease, Tenant shall, without charge, attorn to the
successor-in-interest. Notwithstanding the foregoing or anything to the contrary
contained herein, concurrently with the execution of this Lease, Landlord shall
use commercially reasonable efforts to cause the existing Mortgagee to enter
into its form subordination, non-disturbance and attornment agreement prior to
the commencement of construction of the Landlord’s Work, which provides in
substance that so long as Tenant is not in default under the terms of this
Lease, its tenancy and all of its rights hereunder will not be disturbed
throughout the Term of this Lease. Tenant shall have no rights or remedies nor
shall Landlord be in default if Landlord is unsuccessful in obtaining such
agreement. In addition, Tenant’s agreement to subordinate its interest to any
future Mortgages is expressly conditioned upon the Mortgagee agreeing in writing
to not disturb Tenant’s rights under this Lease following a transfer of
Landlord’s interest in the Lease to the Mortgagee as long as Tenant is not in
default under this Lease beyond all applicable cure periods and agrees to attorn
to the Mortgagee.
24.2 Estoppels. Landlord and Tenant shall each, within 10 Business Days after
receipt of a written request from the other, execute and deliver an estoppel
certificate to those parties as are reasonably requested by the other (including
a Mortgagee or prospective purchaser). The estoppel certificate shall include a
statement certifying that this Lease is unmodified (except as identified in the
estoppel certificate) and in full force and effect, describing the dates to
which Rent and other charges have been paid, representing that, to such party’s
actual knowledge, there is no default (or stating the nature of the alleged
default) and indicating other matters with respect to the Lease that may
reasonably be requested. If Tenant fails to return to Landlord an executed
estoppel certificate within the foregoing 10 day period, Landlord shall make a
second request to Tenant, and if Tenant fails to deliver an executed estoppel
certificate within 5 days thereafter, in addition to Landlord’s other rights and
remedies provided in this Lease, Tenant shall pay to Landlord a late fee of
$100.00 for each day beyond such 5 day period, that Tenant fails to deliver an
executed estoppel certificate to Landlord. In lieu of having the Mortgage be
superior to this Lease, a Mortgagee shall have the right at any time to
subordinate its Mortgage to this Lease.
25. Landlord’s Development Rights.
25.1 Development of Project. This Lease does not grant any rights to light or
air over or about the Building. Landlord excepts and reserves exclusively to
itself the use of: (1) roofs, (2) telephone, electrical and janitorial closets,
(3) equipment rooms, Building risers or similar areas that are used by Landlord
for the provision of Building services, (4) rights to the land and improvements
below the floor of the Premises, (5) the improvements and air rights above the
Premises, (6) the improvements and air rights outside the demising walls of the
Premises, and (7) the areas within the Premises used for the installation of
utility lines and other installations serving occupants of the Building.
Landlord has the right to change the Building’s name or address. Landlord also
has the right to make such other changes to the Project and Building as Landlord
deems appropriate, provided the changes do not materially affect Tenant’s
ability to use the Premises for the Permitted Use. Landlord shall also have the
right (but not the obligation) to temporarily close the Building if Landlord
reasonably determines that there is an imminent danger of significant damage to
the Building or of personal injury to Landlord’s employees or the occupants of
the Building. The circumstances under which Landlord may temporarily close the
Building shall include, without limitation,

-18-



--------------------------------------------------------------------------------



 



electrical interruptions, hurricanes and civil disturbances. A closure of the
Building under such circumstances shall not constitute a constructive eviction
nor entitle Tenant to an abatement or reduction of Rent.
25.2 Subdivision of Project. Landlord reserves the right to further subdivide
all or a portion of the Project. Tenant agrees to execute and deliver, upon
demand by Landlord and in the reasonable form requested by Landlord, any
reasonable additional documents needed to conform this Lease to the
circumstances resulting from such subdivision. If portions of the Project or
property adjacent to the Project (collectively, the “Other Improvements”) are
owned by an entity other than Landlord, Landlord, at its option, may enter into
an agreement with the owner or owners of any or all of the Other Improvements to
provide (i) for reciprocal rights of access and/or use of the Project and the
Other Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Operating Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord’s right to convey all or any portion of the Project or any other
of Landlord’s rights described in this Lease. Tenant acknowledges that portions
of the Project and/or the Other Improvements may be under construction following
Tenant’s occupancy of the Premises, and that such construction may result in
levels of noise, dust, obstruction of access, etc. which are in excess of that
present in a fully constructed project. Tenant hereby waives any and all rent
offsets or claims of constructive eviction which may arise in connection with
such construction.
26. Notices. If a demand, request, approval, consent or notice (collectively
referred to as a “notice”) shall or may be given to either party by the other,
the notice shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested, or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in the
Basic Lease Information, except that if Tenant has vacated the Premises (or if
the Notice Address for Tenant is other than the Premises, and Tenant has vacated
such address) without providing Landlord a new Notice Address, Landlord may
serve notice in any manner described in this Section or in any other manner
permitted by Law. Each notice shall be deemed to have been received or given on
the earlier to occur of actual delivery or the date on which delivery is
refused, or, if Tenant has vacated the Premises or the other Notice Address of
Tenant without providing a new Notice Address, 3 days after notice is deposited
in the U.S. mail or with a courier service in the manner described above. Either
party may, at any time, change its Notice Address by giving the other party
written notice of the new address in the manner described in this Section.
27. Miscellaneous.
27.1 Governing Law. This Lease and the rights and obligations of the parties
shall be interpreted, construed and enforced in accordance with the Laws of the
State of California and Landlord and Tenant hereby irrevocably consent to the
jurisdiction and proper venue of such state. If any term or provision of this
Lease shall to any extent be invalid or unenforceable, the remainder of this
Lease shall not be affected, and each provision of this Lease shall be valid and
enforced to the fullest extent permitted by Law. The headings and titles to the
Sections of this Lease are for convenience only and shall have no effect on the
interpretation of any part of the Lease.
27.2 No Recordation. Tenant shall not record this Lease or any memorandum
without Landlord’s prior written consent.
27.3 Attorneys’ Fees. If either party institutes a suit against the other for
violation of or to enforce any covenant or condition of this Lease, or if either
party intervenes in any suit in which the other is a party to enforce or protect
its interest or rights, the prevailing party shall be entitled to all of its
costs and expenses, including, without limitation, reasonable attorneys’ fees.
27.4 Waiver of Jury Trial. Landlord and Tenant hereby waive any right to trial
by jury in any proceeding based upon a breach of this Lease.
27.5 Intentionally Omitted.
27.6 Force Majeure. Whenever a period of time is prescribed for the taking of an
action by Landlord or Tenant, the period of time for the performance of such
action shall be extended by the number of days that the performance is actually
delayed due to strikes, acts of God, shortages of labor or materials, war, civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”). However, events of Force Majeure shall not extend any
period of time for the payment of Rent or other sums payable by either party or
any period of time for the written exercise of an option or right by either
party.
27.7 Landlord Release. Landlord shall have the right to transfer and assign, in
whole or in part, all of its rights and obligations under this Lease and in the
Building and/or Project referred to herein, and upon such transfer Landlord
shall be released from any further obligations hereunder, and Tenant agrees to
look solely to the successor in interest of Landlord for the performance of such
obligations.
27.8 Brokers. Tenant represents that it has dealt directly with and only with
the Broker as a broker in connection with this Lease. Tenant shall indemnify and
hold Landlord and the Landlord Related Parties harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this Lease.
Landlord agrees to indemnify and hold Tenant and the Tenant Related Parties
harmless from all claims of any brokers claiming to have represented Landlord in
connection with this Lease.

-19-



--------------------------------------------------------------------------------



 



27.9 Warranty of Authority. Tenant covenants, warrants and represents that:
(1) each individual executing, attesting and/or delivering this Lease on behalf
of Tenant is authorized to do so on behalf of Tenant; (2) this Lease is binding
upon Tenant; and (3) Tenant is duly organized and legally existing in the state
of its organization and is qualified to do business in the State of California.
If there is more than one Tenant, or if Tenant is comprised of more than one
party or entity, the obligations imposed upon Tenant shall be joint and several
obligations of all the parties and entities. Notices, payments and agreements
given or made by, with or to any one person or entity shall be deemed to have
been given or made by, with and to all of them.
27.10 Time of Essence. Time is of the essence with respect to Tenant’s exercise
of any expansion, renewal or extension rights granted to Tenant. This Lease
shall create only the relationship of landlord and tenant between the parties,
and not a partnership, joint venture or any other relationship. This Lease and
the covenants and conditions in this Lease shall inure only to the benefit of
and be binding only upon Landlord and Tenant and their permitted successors and
assigns.
27.11 Survival. The expiration of the Term, whether by lapse of time or
otherwise, shall not relieve either party of any obligations which accrued prior
to or which may continue to accrue after the expiration or early termination of
this Lease. Without limiting the scope of the prior sentence, it is agreed that
Tenant’s obligations under Sections 4, 5, 10.3, 16, 20, 22, 23 and 27.15 shall
survive the expiration or early termination of this Lease.
27.12 Financial Statements. Tenant, within 15 days after request, shall provide
Landlord with a current financial statement and such other information as
Landlord may reasonably request in order to create a “business profile” of
Tenant and determine Tenant’s ability to fulfill its obligations under this
Lease. Landlord, however, shall not require Tenant to provide such information
unless Landlord is requested to produce the information in connection with a
proposed financing or sale of the Building. Upon written request by Tenant,
Landlord shall enter into a commercially reasonable confidentiality agreement
covering any confidential information that is disclosed by Tenant.
27.13 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.
27.14 Transportation Management. Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.
27.15 Signage. Tenant shall be entitled, at Landlord’s sole cost and expense, to
identification signage (i) adjacent to the doorway providing entrance to
Tenant’s Premises on the floor on which Tenant’s Premises are located and
(ii) on the interactive directory screen located in the lobby of the Building,
subject to Landlord’s reasonable approval. The location, quality, design, style,
lighting and size of such signage and the Exterior Sign (defined below) shall be
consistent with the Landlord’s Project standard signage program and shall be
subject to Landlord’s prior written approval, in its reasonable discretion. Upon
the expiration or earlier termination of this Lease, Tenant shall be
responsible, at its sole cost and expense, for the removal of all such signage
and the repair of all damage to the Building caused by such removal. Effective
as of the Commencement Date, Tenant shall also have the non-exclusive right, but
not the obligation, to install, at its sole cost and expense, one (1) building
top signage on the Building in the location shown on Exhibit H attached hereto
(the “Exterior Sign”). Notwithstanding the foregoing, Tenant shall not be
entitled to install the Exterior Sign if: (a) Tenant has previously assigned its
interest in this Lease (except in connection with a Permitted Transfer),
(b) Tenant has previously sublet more than 40% of the square footage of the
Premises (except in connection with a Permitted Transfer), or (c) Tenant is in
default under any monetary or material non-monetary provision of the Lease
beyond applicable notice and cure periods. Furthermore, Tenant’s right to
install the Exterior Sign is expressly subject to and contingent upon Tenant
receiving the approval and consent to the Exterior Sign from the City of Aliso
Viejo, California, its architectural review board, any other applicable
governmental or quasi-governmental governmental agency and any architectural
review committee under the CC&Rs. Tenant, at its sole cost and expense, shall
obtain all other necessary building permits, zoning, regulatory and other
approvals in connection with the Exterior Sign. All costs of approval, consent,
design, installation, supervision of installation, wiring, maintaining,
repairing and removing the Exterior Sign will be at Tenant’s sole cost and
expense. Tenant shall submit to Landlord reasonably detailed drawings of its
proposed Exterior Sign, including without limitation, the size, material, shape,
location, coloring and lettering for review and approval by Landlord. The
Exterior Sign shall be subject to (1) Landlord’s prior review and written
approval thereof, and (2) the terms, conditions and restrictions of the CC&Rs
and shall conform to the Building sign criteria and Project sign criteria, if
any, and the other reasonable standards of design and motif established by
Landlord for the exterior of the Building and/or the Project. Tenant shall
reimburse Landlord for any reasonable out-of-pocket costs associated with
Landlord’s review and supervision as hereinbefore provided including, but not
limited to, engineers and other professional consultants. Tenant will be solely
responsible for any damage to the Exterior Sign and any damage that the
installation, maintenance, repair or removal thereof may cause to the Building
or the Project. Tenant agrees upon the expiration date or sooner termination of
this Lease, upon Landlord’s request, to remove the Exterior Sign and restore any
damage to the Building and the Project at Tenant’s expense. In addition,
Landlord shall have the right to remove the Exterior Sign at Tenant’s sole cost
and expense, if, at any time during the Term, conditions (a)-(c) above are not
satisfied or the Term expires or is terminated and Tenant has failed to remove
the Exterior Sign and repair any damage in connection therewith. Notwithstanding
anything to the contrary contained herein, if Tenant fails to install the
Exterior Sign on the Building in accordance with the terms of this

-20-



--------------------------------------------------------------------------------



 



Paragraph 27.15 on or before the first year anniversary of the Commencement Date
(the “Outside Exterior Sign Installation Date”), Tenant’s right to install any
such Exterior Sign shall terminate as of the Outside Exterior Sign Installation
Date and shall thereupon be deemed null and void and of no further force and
effect. Any signs, notices, logos, pictures, names or advertisements which are
installed and that have not been individually approved by Landlord may be
removed without notice by Landlord at the sole expense of Tenant. Except as set
forth herein, Tenant may not install any signs on the exterior or roof of the
Building, Project, or the common areas of the Building or the Project. Any
signs, window coverings, or blinds (even if the same are located behind the
Landlord approved window coverings for the Building), or other items visible
from the exterior of the Premises, Building or Project are subject to the prior
approval of Landlord, in its sole discretion.
27.16 No Waiver. Either party’s failure to declare a default immediately upon
its occurrence, or delay in taking action for a default shall not constitute a
waiver of the default, nor shall it constitute an estoppel. Either party’s
failure to enforce its rights for a default shall not constitute a waiver of its
rights regarding any subsequent default. Receipt by Landlord of Tenant’s keys to
the Premises shall not constitute an acceptance or surrender of the Premises.
27.17 Quiet Enjoyment. Tenant shall, and may peacefully have, hold and enjoy the
Premises, subject to the terms of this Lease, provided Tenant pays the Rent and
fully performs all of its covenants and agreements; provided, however, Landlord
makes no such covenant with respect to Tenant’s use or enjoyment of any
telecommunication equipment (whether wireless or part of any Network Cabling of
Tenant) and the existence or occurrence of any interference any such equipment
may encounter while located at or used in the Premises. This covenant and all
other covenants of Landlord shall be binding upon Landlord and its successors
only during its or their respective periods of ownership of the Building, and
shall not be a personal covenant of Landlord or the Landlord Related Parties.
27.18 Entire Agreement. This Lease and the following addendum, exhibits and
attachments constitute the entire agreement between the parties and supersede
all prior agreements and understandings related to the Premises, including all
lease proposals, letters of intent and other documents: Exhibit A (Premises
Floor Plan), Exhibit B (Rules and Regulations), Exhibit C (Commencement Letter),
Exhibit D (Work Letter, Exhibit E (Parking Agreement), Exhibit F (Recognition of
Covenants, Conditions and Restrictions), Exhibit G (Site Technical and Cabling
Standards), and Exhibit H (Exterior Sign Location). Neither party is relying on
any warranty, statement or representation not contained in this Lease.
27.19 Modification. This Lease may be modified only by a written agreement
signed by Landlord and Tenant.
27.20 No Offer to Lease. Landlord has delivered a copy of this Lease to Tenant
for Tenant’s review only, and the delivery of it does not constitute an offer to
Tenant or an option. This Lease shall not be effective against any party hereto
until an original copy of this Lease has been signed and delivered by such
party.
27.21 Anti-Terrorism Representations. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default will
be deemed to have occurred, without the necessity of notice to Tenant.
Tenant will not during the Term of this Lease engage in any transactions or
dealings, or be otherwise associated with, any Prohibited Persons in connection
with the use or occupancy of the Premises. A breach of these representations by
Tenant shall constitute a material breach of this Lease and shall entitle
Landlord to any and all remedies available hereunder, or at law or in equity.
28. Moving Allowance. Within thirty (30) days following Landlord’s receipt of
written invoices evidencing the following, provided Tenant has accepted the
Premises, delivered the Letter of Credit to Landlord and paid the first
installment of monthly Base Rent as required pursuant to the terms of this
Lease, Landlord agrees to reimburse Tenant for its actual and reasonable third
party expenses incurred in moving to the Premises and performing the Preparation
Work up to an amount not to exceed $131,810.00 (i.e., Five and No/100 Dollars
($5.00) per usable square foot of the Premises) (the “Moving Allowance”). In no
event shall Landlord be required to reimburse Tenant until thirty (30) days
following receipt by Landlord of evidence reasonably satisfactory to Landlord
that Tenant has incurred such costs and paid them in full. To the extent
Landlord is not appropriately invoiced by Tenant on or before the date which is
one hundred twenty (120) days following the Commencement Date, Landlord will be
relieved of all further obligations and liability under this Section 28.
[SIGNATURE PAGE FOLLOWS]

-21-



--------------------------------------------------------------------------------



 



Landlord and Tenant have executed this Lease as of the day and year first above
written.

 
LANDLORD:

ALISO VIEJO RP-V1, LLC,
a Delaware limited liability company
      By:   Parker Summit V, LLC,
a Delaware limited liability company
Its: Member    

        By:           Name:           Title:      

        By:   Gateway Aliso Viejo, L.P.,
a California limited partnership
Its: Managing Member    

        By:   RREEF America, L.L.C.,
a Delaware limited liability company
Its: Manager    

        By:           Name:           Title:        

 
TENANT:


AVANIR PHARMACEUTICALS, INC.,
a Delaware corporation
      By:           Name:           Title:                 By:           Name:  
        Title:        

*NOTE:
If Tenant is a corporation incorporated in a state other than California, then
Tenant shall deliver to Landlord a certified copy of a corporate resolution in a
form reasonably acceptable to Landlord authorizing the signatory(ies) to execute
this Lease.

-22-



--------------------------------------------------------------------------------



 



EXHIBIT B
BUILDING RULES AND REGULATIONS
     Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building.
     1. Tenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises without obtaining Landlord’s
prior written consent. All re-keying or new locks or bolts must be done by
Landlord’s locksmith and must be consistent with the master keying system for
the Building. Tenant shall bear the cost of any lock changes or repairs required
by Tenant. Two keys or electronic key cards will be furnished by Landlord for
the Premises, and any additional keys or electronic key cards required by Tenant
must be obtained from Landlord at a reasonable cost to be established by
Landlord.
     2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises, unless electrical hold
backs have been installed.
     3. Landlord reserves the right to close and keep locked all entrance and
exit doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register when so doing. Access to the Building may be
refused unless the person seeking access has proper identification or has a
previously arranged pass for access to the Building. The Landlord and his agents
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Building during the continuance of same by any means it
deems appropriate for the safety and protection of life and property.
     4. Landlord shall have the right to prescribe the weight, size and position
of all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility of Tenant and any expense of said damage or injury shall be
borne by Tenant.
     5. No furniture, freight, packages, supplies, equipment or merchandise will
be brought into or removed from the Building or carried up or down in the
elevators, except upon prior notice to Landlord, and in such manner, in such
specific elevator, and between such hours as shall be designated by Landlord.
Tenant shall provide Landlord with not less than 24 hours prior notice of the
need to utilize an elevator for any such purpose, so as to provide Landlord with
a reasonable period to schedule such use and to install such padding or take
such other actions or prescribe such procedures as are appropriate to protect
against damage to the elevators or other parts of the Building. In no event
shall Tenant’s use of the elevators for any such purpose be permitted during the
hours of 7:00 a.m. — 9:00 a.m., 11:30 a.m. — 1:30 p.m. and 4:30 p.m. — 6:30 p.m.
     6. Landlord shall have the right to control and operate the public portions
of the Building, the public facilities, the heating and air conditioning, and
any other facilities furnished for the common use of tenants, in such manner as
is customary for comparable buildings in the vicinity of the Building.
     7. The requirements of Tenant will be attended to only upon application at
the office location designated by Landlord. Employees of Landlord shall not
perform any work or do anything outside their regular duties unless under
special instructions from Landlord.
     8. Tenant shall not disturb, solicit, or canvass any occupant of the
Building and shall cooperate with Landlord or Landlord’s agents to prevent same.
     9. The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose employees or agents, shall have caused it.
     10. Tenant shall not overload the floor of the Premises, nor mark, drive
nails or screws, or drill into the partitions, woodwork or plaster or in any way
deface the Premises or any part thereof without Landlord’s consent first had and
obtained.
     11. Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines of any description other
than fractional horsepower office machines shall be installed, maintained or
operated upon the Premises without the written consent of Landlord.
     12. Tenant shall not use or keep in or on the Premises or the Building any
kerosene, gasoline or other inflammable or combustible fluid or material.
EXHIBIT B

-1-



--------------------------------------------------------------------------------



 



     13. Tenant shall not use any method of heating or air conditioning other
than that which may be supplied by Landlord, without the prior written consent
of Landlord.
     14. Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Building by reason of noise, odors, or vibrations, or
interfere in any way with other Tenants or those having business therein.
     15. Tenant shall not bring into or keep within the Building or the Premises
any animals, birds, bicycles or other vehicles.
     16. No cooking shall be done or permitted by any tenant on the Premises,
nor shall the Premises be used for the storage of merchandise, for lodging or
for any improper, objectionable or immoral purposes. Notwithstanding the
foregoing, Underwriters’ laboratory-approved equipment and microwave ovens may
be used in the Premises for heating food and brewing coffee, tea, hot chocolate
and similar beverages, provided that such use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations, and does not cause odors which are objectionable to Landlord and
other Tenants.
     17. Landlord will approve where and how telephone and telegraph wires are
to be introduced to the Premises. No boring or cutting for wires shall be
allowed without the consent of Landlord. The location of telephone, call boxes
and other office equipment affixed to the Premises shall be subject to the
approval of Landlord.
     18. Landlord reserves the right to exclude or expel from the Building any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
     19. Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.
     20. Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls. This includes the closing of exterior blinds,
disallowing the sun rays to shine directly into areas adjacent to exterior
windows.
     21. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Building is located without violation of any law or ordinance
governing such disposal. All trash, garbage and refuse disposal shall be made
only through entry-ways and elevators provided for such purposes at such times
as Landlord shall designate.
     22. Tenant shall cooperate with Landlord’s trash recycling programs and the
orderly sorting of trash materials to facilitate such programs.
     23. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
     24. Tenant shall assume any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed, when the Premises are not
occupied.
     25. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Building.
     26. No awnings or other projection shall be attached to the outside walls
of the Building without the prior written consent of Landlord. No curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises without the prior written consent of
Landlord. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord.
     27. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
     28. The washing and/or detailing of or, the installation of windshields,
radios, telephones in or general work on, automobiles shall not be allowed on
the Project, except by concessionaires of Landlord.
     29. Food vendors appropriately licensed by the appropriate authorities
shall be allowed in the Building upon twenty-four (24) hour advance receipt of a
written request from the Tenant. The food vendor shall service only the tenants
that have a written request on file in the Project management office. Under no
circumstance shall
EXHIBIT B

-2-



--------------------------------------------------------------------------------



 



the food vendor display their products in a public or common area including
corridors and elevator lobbies. Any failure to comply with this rule shall
result in immediate permanent withdrawal of the vendor from the Building.
     30. Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.
     31. Tenant shall comply with any non-smoking ordinance adopted by any
applicable governmental authority. There is no smoking permitted in any of the
buildings comprising the Project. In addition, Landlord reserves the right to
designate, in Landlord’s sole discretion, the only outside areas in the Project
where smoking shall be permitted.
     32. No antenna, aerial, discs, dishes or other such device shall be erected
or placed on the roof of the Building or anywhere else outside the Premises,
without the written consent of the Landlord in each instance. Any device so
installed without such written consent shall be subject to removal without
notice at any time.
     33. Landlord reserves the right at any time to change or rescind any one or
more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord’s judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Premises
and Building, and for the preservation of good order therein, as well as for the
convenience of other occupants and tenants therein. Landlord shall not be
responsible to Tenant or to any other person for the nonobservance of the Rules
and Regulations by another tenant or other person. Tenant shall be deemed to
have read these Rules and Regulations and to have agreed to abide by them as a
condition of its occupancy of the Premises.
EXHIBIT B

-3-



--------------------------------------------------------------------------------



 



EXHIBIT C
COMMENCEMENT LETTER
(EXAMPLE)
Date: ________________________

         
Tenant Address:
       
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

         
 
  Re:   Commencement Letter with respect to that certain Summit Office Lease
dated as of the _____ day of __________, _____, by and between _____ SAV IV,
LLC, a Delaware limited liability company, as Landlord, and ____________________
a(n) _________________, as Tenant, for ____________ rentable square feet
(________ usable square feet) on the _______________________ floor of the
Building located at __________________________.

Dear _____________________:
In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

  1.   The Commencement Date of the Lease is ________________________;     2.  
The Termination Date of the Lease is ____________________________; and     3.  
The Premises contain _________ rentable square feet.

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing 3 originals of this Commencement Letter in the space
provided below and returning 2 fully executed originals to my attention.
Sincerely,

     
 
Project Manager
   

Agreed and Accepted:

          Tenant:      

          By:         Name:         Title:         Date:        

EXHIBIT C

-1-



--------------------------------------------------------------------------------



 



EXHIBIT D
WORK LETTER
     This Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. This Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Work Letter to
Articles or Sections of “this Lease” shall mean the relevant portions of the
Lease to which this Work Letter is attached as Exhibit D and of which this Work
Letter forms a part, and all references in this Work Letter to Sections of “this
Work Letter” shall mean the relevant portion of Sections 1 through 6 of this
Work Letter.
SECTION 1
LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES
     1.1 Base, Shell and Core of the Premises as Constructed by Landlord.
Landlord has constructed or will construct, the base, shell and core of the
Building as generally described on Schedule 1, attached hereto (the “Base,
Shell, and Core”).
     1.2 Intentionally Omitted.
SECTION 2
TENANT IMPROVEMENTS
     2.1 Tenant Improvements; Generally. Landlord shall construct, at its sole
cost and expense (except as otherwise provided in this Work Letter) up to an
amount not to exceed $1,449,910.00 (the “Cap”), office improvements in the
Premises (“Tenant Improvements”) that substantially conform to the Final Space
Plan (defined in Section 3.2 below) and that substantially conform to Landlord’s
Standard Improvement Package (as defined in Section 2.2 below) or such other
materials and finishes as agreed to in writing by Landlord and Tenant. All of
those costs and expenses incurred in connection with the construction of the
Tenant Improvements in excess of the amount of the Cap shall be the
responsibility of Tenant, as more particularly set forth in this Work Letter.
     2.2 Costs Charged Against the Cap. All of the costs related to the
construction of the Tenant Improvements shall be charged against the Cap, along
with the following items and costs (collectively, the “Tenant Improvement Cap
Items”): (i) payment of the fees of the “Architect” and the “Engineers,” as
those terms are defined in Section 3.1 of this Work Letter (excluding the
Architect Allowance, which shall be disbursed separately pursuant to Section 3.6
below) payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord and Landlord’s consultants in connection with the
preparation and review of the “Construction Drawings,” as that term is defined
in Section 3.1 of this Tenant Work Letter; (ii) the cost of obtaining any and
all permits for the construction of the Tenant Improvements; (iii) the cost of
any changes in the Base, Shell and Core when such changes are required by the
Construction Drawings (including the cost for the electrical metering of the
Premises contemplated in the Lease); and (iv) the cost of any changes to the
Construction Drawings or Tenant Improvements required by all applicable building
codes (the “Code”).
     2.3 Standard Tenant Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises
(collectively, the “Standard Improvement Package”), which Specifications are set
forth on Schedule 2, attached hereto. The quality of Tenant Improvements shall
be equal to or of greater quality than the quality of the Specifications.
     2.4 No Removable Items. Tenant shall not be required to remove any Tenant
Improvements from the Premises at the expiration or earlier termination of this
Lease.
SECTION 3
CONSTRUCTION DRAWINGS
     3.1 Selection of Architect/Construction Drawings. The architect/space
planner designated by Landlord and Tenant, Shlemmer Algaze Associates (the
“Architect”), shall prepare the “Construction Drawings,” as that term is defined
in this Section 3.1. The engineering consultants designated by Landlord (the
“Engineers”) shall prepare all plans and engineering working drawings relating
to the structural, mechanical, electrical, plumbing, HVAC, life-safety, and
sprinkler work of the Tenant Improvements. The plans and drawings to be prepared
by Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings”, and shall be based upon the Final Space Plan (defined
below) All Construction Drawings shall comply with the drawing format and
specifications as determined by Landlord, and shall be subject to Landlord’s
approval. Architect shall verify, in the field, the dimensions and conditions as
shown on the relevant portions of the base Building plans, and Landlord shall
have no responsibility in connection therewith. Landlord’s review of the
Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Landlord’s review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner,
EXHIBIT D

-1-



--------------------------------------------------------------------------------



 



architect, engineers, and consultants, Landlord shall have no liability
whatsoever in connection therewith and shall not be responsible for any
omissions or errors contained in the Construction Drawings.
     3.2 Final Space Plan. Landlord and Tenant have approved the final space
plan for the Tenant Improvements to be constructed in the Premises
(collectively, the “Final Space Plan”), which is attached hereto as Schedule 4.
     3.3 Final Working Drawings; Final Pricing Plan. The Architect and the
Engineers shall complete the architectural and engineering drawings based upon
the Final Space Plan for the Premises, and the final architectural working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit the same to Landlord for Landlord’s approval, and
Landlord shall, in turn, submit the same to Tenant for Tenant’s approval,
together with a “Final Pricing Plan,” which approval shall be given on or before
the date set forth on Schedule 3. Tenant may work with the Architect, Landlord
and the Contractor (defined below) to value engineer the Final Working Drawings
for the purpose of reducing the cost of the Tenant Improvements, but under no
circumstance shall the Tenant Improvements be rebid as a result of any revisions
to the Final Working Drawings; provided, however, so long as Landlord is using
commercially reasonable efforts to respond to any requests and comments made to
the Final Working Drawings and Final Pricing Plan by Tenant, in the event that
Landlord and Tenant have not agreed upon the Final Working Drawings and Final
Pricing Plan by March 15, 2011, each day thereafter shall be deemed a “Tenant
Delay” until the parties have agreed upon the Final Working Drawings and Final
Pricing Plan. Tenant’s failure to deliver any comments or disapprovals within
such time shall be deemed Tenant’s approval thereof. If Tenant reasonably
disapproves the Final Pricing Plan, Landlord and Tenant shall negotiate in good
faith to reach agreement on the items contained in the Final Pricing Plan,
provided that Landlord shall not be obligated to approve any changes proposed by
Tenant to the Final Pricing Plan to the extent the proposed changes are
inconsistent with the Standard Improvement Package or if the quality of the
Tenant Improvements will not be equal to or of greater quality than the
Specifications. Upon receipt of the approved Final Pricing Plan by Landlord,
Landlord shall be released by Tenant to purchase the items set forth in the
Final Pricing Plan and to commence the construction relating to such items.
     3.4 Permits; Excess Costs. The Final Working Drawings shall be approved by
Landlord and Tenant (the “Approved Working Drawings”) prior to the commencement
of the construction of the Tenant Improvements. Landlord shall submit the
Approved Working Drawings to the appropriate municipal authorities for all
applicable building permits necessary to allow “Contractor,” as that term is
defined in Section 4.1, below, to commence and fully complete the construction
of the Tenant Improvements (the “Permits”), and, in connection therewith,
Landlord shall coordinate with the Architect and Contractor in all phases of the
permitting process and shall monitor all plan check numbers and dates of
submittal in order to obtain the Permits. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which shall not be unreasonably withheld or
delayed. Tenant may request changes to the Approved Working Drawings provided
that (a) the changes shall not be of a lesser quality than Landlord’s standard
Specifications (as described in Section 2.2 above) for tenant improvements for
the Building, as the same may be changed from time to time by Landlord; (b) the
changes conform to applicable governmental regulations and necessary
governmental permits and approvals can be secured; (c) the changes do not
require building service beyond the levels normally provided to other tenants in
the Building; (d) the changes do not have any adverse affect on the structural
integrity or systems of the Building; (e) the changes will not, in Landlord’s
opinion, unreasonably delay construction of the Tenant Improvements; and
(f) Landlord has determined in its sole discretion that the changes are of a
nature and quality consistent with the overall objectives of Landlord for the
Building. To the extent any such change results in a delay of completion of
construction of the Tenant Improvements, then such delay shall constitute a
delay caused by Tenant as described below. To the extent any such change
approved by Landlord results in the total cost of the Tenant Improvements to
exceed the amount of the Cap, Tenant shall deliver to Landlord, in good and
sufficient funds, fifty percent (50%) of the amount of such excess costs
immediately upon Landlord’s request. As described above in this Work Letter,
Tenant shall also be responsible for all of those costs and expenses relating to
the construction of the Tenant Improvements (including the Tenant Improvement
Cap Items) in excess of the amount of the Cap, and for purposes of this Work
Letter, such costs and expenses in excess of the Cap amount and said costs
described above relating to changes in the Approved Working Drawings which
result in the total cost of the Tenant Improvements exceeding the amount of the
Cap shall be collectively referred to as the “Excess Cost Amount”. Fifty percent
(50%) of the Excess Cost Amount shall be paid to Landlord within five (5)
Business Days of the parties’ approval of the Final Pricing Plan, or immediately
upon request with respect to any change to the Approved Working Drawings, as
applicable. Landlord shall have no obligation to commence construction of the
Tenant Improvements until Tenant pays to Landlord such portion of the Excess
Cost Amount. Upon completion of the Tenant Improvements, Tenant shall deliver
the balance of the Excess Cost Amount to Landlord or Landlord shall promptly
thereafter refund any unused amount to Tenant.
     3.5 Time Deadlines. Tenant shall use its best, good faith, efforts and all
due diligence to cooperate with the Architect, the Engineers, and Landlord to
complete all phases of the Construction Drawings and the permitting process and
to receive the permits as soon as possible after the execution of the Lease,
and, in that regard, shall meet with Landlord on a scheduled basis to be
determined by Landlord, to discuss Tenant’s progress in connection with the
same. The applicable dates for approval of items, plans and drawings as
described in this Section 3, Section 4, below, and in this Tenant Work Letter
are set forth and further elaborated upon in Schedule 3 (the “Time Deadlines”),
attached hereto. Tenant agrees to comply with the Time Deadlines.
     3.6 Architect Allowance. Tenant shall be entitled to a one-time architect
allowance (the “Architect Allowance”) in the amount of Three Thousand Five
Hundred Seventy-Four and 80/100 Dollars ($3,574.80) (i.e., $0.12 per rentable
square foot of the Premises) for the costs relating to the Final Space Plan
created by Architect. Following the commencement of the construction of the
Tenant Improvements, Landlord shall reimburse Tenant,
EXHIBIT D

-2-



--------------------------------------------------------------------------------



 



within thirty (30) days of receipt of written invoices, for all those costs and
expenses incurred by Tenant in connection with employing Architect to prepare
the Final Space Plan up to an amount not to exceed the Architect Allowance. All
costs and expenses to prepare the Final Space plan in excess of the Architect
Allowance shall be the sole responsibility of Tenant.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
     4.1 Contractor. A contractor designated by Landlord (“Contractor”) shall
construct the Tenant Improvements.
     4.2 Landlord’s Payment for Tenant Improvements. Landlord shall be obligated
to pay for all costs for the design, permitting and construction of the Tenant
Improvements up to an amount not to exceed the Cap.
     4.3 Construction of Tenant Improvements by Contractor under the Supervision
of Landlord.
     4.3.1 Landlord’s Retention of Contractor. Landlord shall independently
retain Contractor, to construct the Tenant Improvements in accordance with the
Approved Working Drawings and Landlord shall supervise the construction by
Contractor.
     4.3.2 Contractor’s Warranties and Guaranties. Landlord shall obtain from
the Contractor a one (1) year warranty (commencing on the Commencement Date)
that the Tenant Improvements have been completed substantially in accordance
with the Approved Working Drawings and are free from construction defects in
materials and workmanship. If (i) it is determined that the Tenant Improvements
have not been completed substantially in accordance with the Approved Working
Drawings and/or contain any such construction defects, (ii) such failure and/or
construction defects do not arise out of any act, omission or negligence of
Tenant, its agents or employees, and (iii) Tenant notifies Landlord of such
applicable failure and/or construction defects within one hundred eighty
(180) days after the Commencement Date, then Landlord shall, at no cost to
Tenant, correct such construction defect. Following the expiration of said
180-day period, Landlord shall assign to Tenant all warranties and guaranties by
Contractor relating to the Tenant Improvements, and Tenant shall be deemed to
have waived all claims against Landlord relating to, or arising out of the
construction of, the Tenant Improvements. Notwithstanding the foregoing and to
the extent necessary, Landlord shall use commercially reasonable efforts
following the expiration of said 180-day period, at no out-of-pocket cost to
Landlord, to assist Tenant in enforcing such warranties and guaranties by
Contractor relating to the Tenant Improvements.
SECTION 5
COMPLETION OF THE TENANT IMPROVEMENTS;
LEASE COMMENCEMENT DATE
     5.1 Ready for Occupancy. The Premises shall be deemed “Ready for Occupancy”
upon the earlier of the date upon which Tenant commences business operations
from the Premises or the date of substantial completion of the Premises. For
purposes of this Lease, “substantial completion” of the Premises shall occur
upon (i) the completion of construction of the Tenant Improvements in the
Premises pursuant to the Approved Working Drawings, with the exception of any
minor punch list items and any tenant fixtures, work-stations, built-in
furniture, or equipment to be installed by Tenant or under the supervision of
Contractor, and (ii) the date a temporary certificate of occupancy or other
required equivalent approval from the local governmental authority is issued
permitting occupancy of the Premises (such as sign off on the building
inspection cards).
     5.2 Delay of the Substantial Completion of the Premises. Except as provided
in this Section 5.2, the Commencement Date shall occur as set forth in the Lease
and Section 5.1, above. If there shall be a delay or there are delays in the
substantial completion of the Premises or in the occurrence of any of the other
conditions precedent to the Commencement Date, as set forth in the Lease, as a
direct, indirect, partial, or total result of (each, a “Tenant Delay”):
          5.2.1 Tenant’s failure to comply with the Time Deadlines (subject to
force majeure delays);
          5.2.2 Tenant’s failure to timely approve any matter requiring Tenant’s
approval (provided Tenant receives all reasonable information to make such
determination), including, without limitation, the parties failure to approve
the Final Working Drawings and Final Pricing Plan by March 15, 2011 as set forth
in Section 3.3 above;
          5.2.3 A material breach by Tenant of the terms of this Tenant Work
Letter or the Lease;
          5.2.4 Tenant’s request for changes in the Approved Working Drawings
(which actually delays substantial completion);
          5.2.5 Tenant’s requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Premises, as set forth in the
Lease, or which are different from, or not included in, the Standard Improvement
Package, provided that Landlord has informed Tenant in writing of such lead time
items prior to approval of the Approved Working Drawings;
EXHIBIT D

-3-



--------------------------------------------------------------------------------



 



          5.2.6 Changes to the Base, Shell and Core required by the Approved
Working Drawings; or
          5.2.7 Any other acts or omissions of Tenant, or its agents, or
employees of which Tenant receives prompt notice of the occurrence thereof from
Landlord;
then, notwithstanding anything to the contrary set forth in the Lease or this
Work Letter and regardless of the actual date of the substantial completion of
the Premises, the Commencement Date shall be deemed to be the date the
Commencement Date would have occurred if no Tenant delay or delays, as set forth
above, had occurred; provided that any delays identified above are not due to
the acts, delays or omissions of Landlord.
SECTION 6
MISCELLANEOUS
     6.1 Tenant’s Entry Into the Premises Prior to Substantial Completion.
Subject to the terms of Section 3.4 of the Lease, provided that Tenant and its
agents do not interfere with Contractor’s work in the Building and the Premises,
Contractor shall allow Tenant access to the Premises approximately thirty
(30) days prior to the substantial completion of the Premises for the purpose of
Tenant installing overstandard equipment or fixtures (including Tenant’s data
and telephone equipment) in the Premises. Prior to Tenant’s entry into the
Premises as permitted by the terms of this Section 6.1, Tenant shall submit a
schedule to Landlord and Contractor, for their approval, which schedule shall
detail the timing and purpose of Tenant’s entry. Tenant shall hold Landlord
harmless from and indemnify, protect and defend Landlord against any loss or
damage to the Building or Premises and against injury to any persons caused by
Tenant’s actions pursuant to this Section 6.1.
     6.2 Freight Elevators. Landlord shall, consistent with its obligations to
other tenants of the Building, make the freight elevator reasonably available to
Tenant in connection with initial decorating, furnishing and moving into the
Premises.
     6.3 Tenant’s Representative. Tenant has designated Christine Ocampo as its
sole representative with respect to the matters set forth in this Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Work Letter.
     6.4 Landlord’s Representative. Landlord has designated Matt Jepsen as its
sole representatives with respect to the matters set forth in this Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.
     6.5 Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers retained directly by Tenant shall all be union labor in compliance
with the then existing master labor agreements.
     6.6 Time of the Essence in This Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord’s sole option, at the end of such period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.
     6.7 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease, or a
default by Tenant under this Work Letter, has occurred at any time on or before
the substantial completion of the Premises, then (i) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to cause Contractor to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in the substantial
completion of the Premises caused by such work stoppage as set forth in
Section 5 of this Work Letter), and (ii) all other obligations of Landlord under
the terms of this Work Letter shall be forgiven until such time as such default
is cured pursuant to the terms of the Lease.
EXHIBIT D

-4-



--------------------------------------------------------------------------------



 



              LANDLORD:
 
            ALISO VIEJO RP-V1, LLC,
a Delaware limited liability company
 
       
 
  By:   Parker Summit V, LLC,
 
      a Delaware limited liability company
Its: Member

            By:           Name:           Title:        

         
 
  By:   Gateway Aliso Viejo, L.P.,
a California limited partnership
Its: Managing Member

             
 
      By:   RREEF America, L.L.C.,
a Delaware limited liability company
Its: Manager

        By:           Name:           Title:        

            TENANT:

AVANIR PHARMACEUTICALS, INC.,
a Delaware corporation
      By:           Name:           Title:                 By:           Name:  
        Title:        

EXHIBIT D

-5-



--------------------------------------------------------------------------------



 



SCHEDULE 1
SUMMIT PHASE V
BASE, SHELL AND CORE DESCRIPTION

             
Project Description
    1.     4-Story Office Building with 35,850 sq. ft. floor plates
 
           
Structure
    2.     Floor to floor height of 13’-6” typical, 15’-0” first floor.
 
           
 
    3.     Spread footings with grade beams at moment frame perimeter.
 
           
 
    4.     Structural steel building with seismic moment frame.
 
           
Floor
    5.     Lightweight concrete on all elevated floors.
 
           
Exterior
    6.     Smooth plaster exterior skin with storefront/curtain with
high-efficiency double-pane window system.
 
           
Interior Finish
    7.     Ground floor public lobby complete.
 
           
 
    8.     Finished men’s and women’s restrooms on all floors with ceramic tile
floors and walls and painted gypsum board ceiling.
 
           
Vertical
    9.     Two (2) Otis Gen-2 traction elevators with custom upgraded Movement
cabs.
 
           
Mechanical
    10.     Efficient York 60 and 70-ton rooftop package units with variable
frequency drives (VFD). Master controlled energy management system with Alerton
direct-digital controls (DDC).
 
           
Fire Safety
    11.     Fire Sprinklers distributed with temporary heads and shields at a
rate of 1/150 sq. ft.
 
           
Electrical
    12.     Main switchgear 277/480 volt, 30 Enterprise — 3,000 amps, 30
Enterprise — 4,000 amps main service. Receptacle loads are designed at 7 watts
per square foot, lighting loads at 2 watts per square foot.  

SCHEDULE 1

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 2
BUILDING STANDARD TENANT IMPROVEMENT SPECIFICATIONS
SUMMIT PHASE V — 20 & 30 ENTERPRISE

1)   PARTITIONS

  a)   DEMISING PARTITION

  i)   3 5/8” x 20 gauge metal studs at 24” on center (unless floor structure or
roof structure is higher than 19’-0” A.F.F.). 20 gauge is permitted if structure
above is below 13’-6” A.F.F.     ii)   5/8” type “X” gypsum board, one layer
each side of studs.     iii)   Full height partition from floor slab to bottom
of structural slab.     iv)   Partition taped smooth and sanded to receive paint
or scheduled finish below ceiling line.     v)   Owens corning “Noise Barrier”,
2 1/2”, R-11 batt insulation.     vi)   Stagger and acoustical caulk around
electrical outlet and other boxes; caulk around conduit and other through wall
penetrations. Caulk entire perimeter of wall at floor, exterior wall, structure
and between “L” metal finished gypsum board and intersecting wall.     vii)  
Secure top channel and bottom with 1/4” shot pins at 4’-0” o.c. and 6” from
corner.     viii)   Continuous corner beads with neoprene gasket at exterior
glazing mullion.     ix)   All exterior corners with corner beads, all exposed
edges finished with metal trim.

  b)   INTERIOR PARTITION

  i)   3 5/8” x 25 gauge metal studs at 24” on center with seismic bracing per
code, U.N.O.     ii)   5/8” type “X” gypsum board, one layer each side of studs.
    iii)   Partition taped smooth and sanded to receive paint or wall covering.
    iv)   Height: from floor to underside of ceiling to be 9’-0” A.F.F.; 1st
Floor 10’—6” A.F.F.     v)   Continuous corner beads with neoprene gasket at
exterior glazing mullion.     vi)   Exterior corners with corner beads, exposed
edges finished with metal trim.     vii)   “L” metal of partition terminates at
ceiling.

  c)   PERIMETER DRYWALL & COLUMN FURRING

  i)   Perimeter of exterior wall to receive 3 5/8” metal studs at 24” o.c. with
5/8” type “X” gypsum board as required by current Title 24 guidelines; taped
smooth and sanded to receive paint or scheduled finish.     ii)   Provide or
continue wall insulation to comply with the Title 24 energy code.     iii)  
Interior structural columns to receive 3 5/8” metal studs at 24” o.c. with 5/8”
type “X” gypsum board below the ceiling line or as required by current Title 24
guidelines; taped smooth and sanded to receive paint or scheduled finish.

2)   DOOR ASSEMBLY

  a)   CORRIDOR ENTRY DOOR ASSEMBLY

  i)   Single door — 3’-0” x 8’-0” x 1 3/4” solid core wood, flush AWI premium
grade plain sliced cherry with matching hardwood stiles.     ii)   Double door —
6’-0” x 8’-0” x 1 3/4” solid core, flush AWI premium grade plain sliced cherry
with matching hardwood stiles.     iii)   Finish — factory applied transparent
or opaque finish to match Architect’s sample.     iv)   Rating — not rated.    
v)   Frame — 3’-0” x 8’-0”, brushed aluminum doorframe by “Western Integrated”  
  vi)   Lockset: lever hardware by “Schlage” L9453-17 mortise lockset, (6) pin
“Everest” C123 keyway. Finish: 626 Satin Chrome.     vii)   (2) pair Butt
hinges: 4 1/2” x 4 1/2” “Hager” BB-1279 (“Stanley”, “Soss”, “McKinney” are
acceptable alternates), finish to match lever sets.     viii)   Door Closer:
“Norton” #8501 parallel arm, #689 aluminum finish.     ix)   Door Stop: Quality
#331 floor stop, finish to match lever.

  b)   INTERIOR DOORS

  i)   Single door — 3’-0” x 8’-0” x 1 3/4” solid core, flush AWI premium grade
plain sliced cherry with matching hardwood stiles.     ii)   Double door — 6’-0”
x 8’-0” x 1 3/4” solid core, flush AWI premium grade plain sliced cherry with
matching hardwood stiles.     iii)   Finish — factory applied transparent or
opaque finish to match Architect’s sample.     iv)   Frame — 3’-0” x 8’-0” x 3
3/4”, “Western Integrated”, brushed aluminum.     v)   Lockset — lever hardware
by Schlage D Series “Sparta” cylindrical latch set/lockset, lockset to be 6 pin
Everest C123 Keyway. Finish: 626 Satin Chrome.     vi)   (2) pair Butt hinges: 4
1/2” x 4 1/2” Hager 1279.     vii)   Door Stop: Quality #331 floor stop, finish
to match lever.

3)   BUILT-IN MILLWORK

  a)   Millwork cabinets to be W.I.C. custom standard flush overlay construction
with 3 1/2” wire pulls; Finish: Satin Chrome.     b)   Plastic Laminate Exterior
use: Nevamar, Wilsonart, or Formica.

SCHEDULE 2

-1-



--------------------------------------------------------------------------------



 



  c)   Korton/Melamine Interiors use: white or black.

4)   ACOUSTIC CEILING SYSTEM

  a)   Donn Fineline DXF Narrow 9/16”, face with 1/4” reveal, intermediate duty
with white recess throughout tenant premises.     b)   Partition attachment
clips.     c)   USG “Millennia Climaplus Ceilings” tile, 2’ x 2’x 3/4”, kerffed
and beveled edge. (eligible for LEED CI points)     d)   Ceiling height 10-6”:
Floor 1.     e)   Ceiling height 9-0”: Floors 2-4.

5)   FIRE SPRINKLER

  a)   Drop heads from existing distribution, to be located in center of ceiling
tile.     b)   Adjustable heads.     c)   Semi-recessed head model ‘H’ 2”
orifice with white enamel trim.     d)   Record Designer: Design-Build by
incumbent contractor.

6)   FINISHES

  a)   PAINT

  i)   One specified primer coat, plus two “Eggshell” finish coats.     ii)  
Benjamin Moore; Ecospec Interior Line. (eligible for LEED CI points)     iii)  
Colors to be selected by tenant from building standards.

  b)   FLOOR COVERING

  i)   Carpet: “Shaw”; Turn-Key Collection: “Edit”, “Equal”, or “Divide”. Direct
glue down installation. (eligible for LEED CI points: 100% eco solution Q
premium branded nylon fiber)     ii)   “Shaw” guarantees it will pick up EcoWorx
carpet at the end of its life, at no charge to customer, and recycle it into
more EcoWorx.     iii)   Vinyl composition title — “Armstrong” Imperial Texture
Standard Excelon     iv)   12”x12”x1/8” gauge tile.     v)   Colors to be
selected by tenant from building standard.

  c)   RUBBER BASE

  i)   4” rubber coved base, ‘Burke’ or equal.     ii)   Colors to be selected
by tenant from building standards.

  d)   WINDOW COVERING

  i)   Century Blinds perforated vinyl vertical blind. Draw and tilt function,
with 3 1/2” curved P.V.C. vanes with perforation.     ii)   Color: Satin White.

7)   SIGNAGE (Property Manager)

  a)   Building standard ground floor directory tenant identification/suite
number strip.     b)   Building standard tenant identification/suite number sign
adjacent to corridor entry door.     c)   Outdoor illuminated signs: Negotiate
with property manager.

  i)   Power through lighting control system for automatic daily illumination.

8)   MECHANICAL SYSTEMS

  a)   HVAC

  i)   The shell and core has separate AC units for each floor of the building
with main ducting pre-installed and with ceiling plenum return.     ii)  
Diffuser and Return Air Grilles: Krueger or Titus, flush with ceiling, modular,
perforated type with metal frame, square neck and modular core. Furnish with
factory finish to match ceiling tile and frame type to match ceiling suspension
system. Supply diffusers to include 4 way adjustable curved blades.     iii)  
Typical Zoning Density: 750 square feet per zone, average. Corner offices and
conference rooms zoned separately.     iv)   Return air: Provide return air
grills proportionally arranged for open interior bays. Provide return air grills
for each closed office. Where slab-to-slab privacy walls are     v)   installed,
provide a “U” or “Z” lined transfer duct sized for an air velocity of 300 FPM or
less.     vi)   Provide variable air volume (VAV) air delivery terminals tied
into existing main supply duct. Provide lined discharge plenums for downstream
bellmouth duct tapings.     vii)   Variable Air Volume Terminals: Price, Krueger
or Titus, single inlet pressure independent without heat for interior zones,
with 2 row hot water coil for perimeter zones and a flow cross inlet flow
sensing element.     viii)   Perimeter and interior zone VAV terminals will
include a 2 row hot water heating coil with velocity reduction plenum, a 2 way
pressure-independent control valve, medium mesh strainer, ball type SOVs and
insulated branch piping tied into existing hot water mains.

SCHEDULE 2

-2-



--------------------------------------------------------------------------------



 



  (1)   Provide air vent valves at high points in inverts for air relief.

  ix)   For IDF rooms, server rooms and other areas with significant cooling
loads, provide cooling only VAV terminals and/or supplementary cooling units.
Obtain permission from and coordinate the installation of roof mounted equipment
with the property manager.     x)   Provide rigid spiral duct run-outs to
terminals, one size larger than the terminal inlet collar for low pressure drop.
Transition to terminal inlet with a long throat conical fitting. Tap runout into
main duct using bellmouth fittings. Provide a lined terminal discharge plenum
fitted up to the heating coil for downstream ducts, using bellmouth fittings,
collars and balancing dampers.

  b)   CONTROL WORK

      Control work shall include building standard Alerton BACnet
pressure-independent digital zone controllers with heating coil discharge air
temperature sensors, MicroSet wall thermostats with display and buttons, UL
Listed 24 VAC, 40 VA transformer, Belimo damper actuators, Belimo PICCV control
valves with actuators, installation, programming and graphics/alarm/trend
updating at operator workstation.     i)   Tie zone controllers into the
existing floor MS/TP BACnet data network at the main ducts. Insert the tenant
zones into the network by pulling network cable back to the adjacent zone and
running new wire to the new zone, then picking up the existing wire again to
form a daisy chain with no intermediate splices.

  (1)   Program zone terminals identically to the base building terminals
including feedback for static pressure reset, discharge air temperature reset
with heating minimum air flow reset, purge-out, warm-up/cool-down, demand
controlled ventilation and other building standard control features.     (2)  
Program the perimeter zones and gathering areas for a minimum air flow of 20% of
design flow and interior open areas to zero minimum flow. All zones shall accept
proportional reset from demand controlled ventilation algorithms.

  ii)   Provide Telaire Model 8003 CO2 sensors in tenant spaces for sensing the
average CO2 levels. Provide additional sensors in lunch rooms, conference rooms
and other closed areas where more than four people can gather.

  (1)   Program each zone to accept digital reset of the minimum air flow
setting from the CO2 sensors in the related spaces. Where a CO2 sensor
encompasses several related zones, link these zones to the demand controlled
ventilation reset. Reset the minimums proportionally up to 40% of design flow in
each zone.

  c)   TESTING, BALANCING AND LEED CI COMMISSIONING

  i)   Provide the services of American Companies (AABC/ACG) and Climatec, Inc.
(Alerton) for combined test, balance and commissioning of zone work to meet the
LEED CI standard integrating with the LEED certification for the building shell
and core.     ii)   Provide Title 24 static pressure optimization, purge and
building standard after-hours sequences to suit the tenant and their lease
arrangement.     iii)   Design static pressure is 1.25” WC in the main duct.
This will not be adjusted higher to make undersized terminals perform.     iv)  
Space heating water design temperatures are 160°F supply with a 30°F delta.
Two-row heating coils are required.     v)   Space pressurization is maintained
at 0.05” WC positive.

9)   ELECTRICAL SYSTEMS

  a)   LIGHTING FIXTURES

  i)   2’ x 4’ Lithonia “Avante” AV-G-3-32MDR-277-GEB-W3-F32T8/TL8.     ii)  
Three T8 fluorescent tubes; 8500K (daylight) color temperature with earthquake
clips and ceiling wire.     iii)   Provide electronic daylight compensation for
fixtures rows along the glazed perimeter walls for each exposure for LEED CI
points.     iv)   Coverage ratio: In accordance with IES standard and Title 24
energy code.

  b)   ELECTRICAL POWER WALL OUTLET

  i)   ‘Leviton’, Decora, receptacles self-grounding or equal, duplex, 20 amp
receptacle.     ii)   Color: White.     iii)   Mounted vertically 18” A.F.F. to
center of faceplate.

  c)   ELECTRICAL FLOOR BOXES & PARTITION FEEDS

  i)   Walker#880 SI (One Gang Box)     ii)   Walker #880 52 (Two Gang Box)    
iii)   Walker#817 PC-BRN (One Gang Carpet Flange)     iv)   Walker # 927 PC-BRN
(Two Gang Carpet Flange)     v)   Walker # 828 PR-BRN (Duplex receptacle with
cover plate)     vi)   Walker # 829 PS-BRN (Telephone /Data with cover plate)  
  vii)   Walker # 829 PCK-BRN (Low tension cover plate with K.O.’s for power
flex to system)

  d)   FLUSH FLOOR-MOUNTED POKE THRU POWER WITH FLEX FEED TO ELECTRIFIED
PARTITION SYSTEM

SCHEDULE 2

-3-



--------------------------------------------------------------------------------



 



  i)   Walker #RC-700-6A

  e)   FLUSH FLOOR MOUNTED POKE THRU TELEPHONE/DATA

  i)   Walker #RC-700-A-20A with COM5O.     ii)   Use 3/4” C. for telephone/data
feed.

  f)   LIGHTING CONTROL MOTION SENSORS

  i)   Wall mounted, dual level sensor- Unenco # SOM 10-2     ii)   Wall
mounted, single level sensor- Unenco #SOM 10-1     iii)   One way ceiling mount
sensor - Unenco #C-500-800     iv)   Plenum rated (FR) wire, UL Listed
transformer and control relay.

  g)   LIGHTING CONTROL SWITCHING (for use in other areas as allowed by current
Title 24 guidelines)

  i)   Leviton Decora #5601 and 5603, White.     ii)   Switched AB paired in
double gang box to meet Title 24 requirements.     iii)   Height 40” A.F.F., to
centerline of switch.

  h)   BASE BUILDING LIGHTING CONTROL SYSTEM (LEVITON)

  i)   Route tenant light circuits (excluding emergency circuits) through the
digital lighting control panel circuit relays located in each electrical room.  
  ii)   Arrange and program circuits to the building standard template and
occupancy schedule (identified in the lease).     iii)   Provide digital low
voltage programmable switches in key locations to permit tenants to turn on
lights after normal hours.

  (1)   Provide engraved plates to identify areas controlled by digital low
voltage switches.

10)   TELEPHONE/DATA PROVISIONS

  a)   Single gang wall box with 3/4” conduit stub sweep-out 6” above ceiling.  
  b)   Mount vertically plumb and true, 18” A.F.F. to center of faceplate.    
c)   Faceplate color is White.     d)   Plenum wiring in ceiling spaces, neatly
run parallel to building lines and properly hung     e)   Provide a two-inch
(minimum) telephone conduit from the nearest floor telephone room to tenant
backboard within the suite for tenant service cabling.

  i)   Tenant provides fiber/copper cable in conduit.

  f)   Coordinate equipment space in main telephone room with property
management.

11)   EXIT SIGNS

  a)   Lithonia LRP-1-GC-LA-277-X2, Single Face; LRP-2-GMR-DA-277-X2, Double
Face. LED illumination, RED     b)   Universal mounting and universal
illuminated exit sign with injection molded clear polycarbonate outer housing.  
  c)   White inner stencil background with green letters.     d)   Provide 90
minute, 1400 lumen battery pack or connect to tenant provided common battery
backed UPS.

12)   PLUMBING FIXTURES

  a)   Kitchen sink: single basin stainless steel #SL-ADA-1921-A-GR, 6 1/2” DP
or equal by Elkay.     b)   ADA compliant 2 handle faucet by Elkay or Moen.    
c)   Garbage Disposal: In-Sink-Erator Model 777SS, 3/4 HP.     d)   Chronomite
Labs: Model M-40-277; 11 kW electronic temperature control for coffee/lunch room
sinks and dishwashers.

13)   FIRE LIFE SAFETY

  a)   Semi-recessed fire extinguisher cabinets by Potter-Roemer, “Alta” series.
Color to match adjacent wall.     b)   Fire/smoke detection, manual initiation
and speaker/strobes are design-build to match building standard provided by
incumbent contractor.

14)   SECURITY

  a)   Card Access Control: Access after-hours is through the use of
electrically coded cards in existing building card readers.

  i)   Card controls access to main lobby entry and elevators.     ii)   Exit
doors to stairwells and public exits are monitored with door bug sensors.

  b)   Camera surveillance is provided for the lobbies, public areas, corridors
and parking garage. Tenant provides additional cameras to suit.

15)   MISCELLANEOUS

  a)   Tenant Improvement allowance includes working drawings, permits and fees.
    b)   Electrical engineer to calculate lighting and receptacle loads (watts
per sf) to demonstrate compliance with

SCHEDULE 2

-4-



--------------------------------------------------------------------------------



 



      the lease, LEED CI and with the T24 energy code.     c)   Mechanical
engineer to calculate heating, cooling and ventilation loads to demonstrate
compliance with the lease, LEED CI and with the T24 energy code.     d)  
Plumbing engineer to calculate fixture unit loads to demonstrate compliance with
the lease, LEED CI and with the T24 energy code.     e)   Data/Telecom system
designer to be a BICSI certified RCDD engineer, designing data distribution
system in ceiling plenums in compliance with the lease, local codes and best
industry workmanship standards.

SCHEDULE 2

-5-



--------------------------------------------------------------------------------



 



SCHEDULE 3
TIME DEADLINES

      Dates   Actions to be Performed
A. Ten (10) business days after Tenant receives the Final Working Drawings from
Landlord
  Final Working Drawings and Final Pricing Plan to be approved by Tenant.

SCHEDULE 3

-1-



--------------------------------------------------------------------------------



 



EXHIBIT E
PARKING AGREEMENT
This Exhibit (the “Parking Agreement”) is attached to and made a part of the
Summit Office Lease.

1.   The capitalized terms used in this Parking Agreement shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Parking Agreement. In the event of
any conflict between the Lease and this Parking Agreement, the latter shall
control.   2.   Landlord hereby grants to Tenant and persons designated by
Tenant a license to use one hundred ten (110) non-reserved parking spaces and
ten (10) reserved parking spaces in the parking facility (“Parking Facility”)
located at the Project. The term of such license shall commence on the
Commencement Date under the Lease and shall continue until the earlier to occur
of the Termination Date under the Lease, the sooner termination of the Lease, or
Tenant’s abandonment of the Premises thereunder. Said ten (10) reserved parking
spaces shall be in a location designated by Landlord. During the term of this
license, Tenant shall pay Landlord the prevailing monthly charges established
from time to time for parking in the Parking Facility, payable in advance, with
Tenant’s payment of monthly Base Rent. The charge for such parking spaces during
the initial term of this license is $0 per non-reserved parking pass, per month,
and $0.00 per reserved parking pass per month. No deductions from the monthly
charge shall be made for days on which the Parking Facility is not used by
Tenant. Tenant may, from time to time request additional parking spaces, and if
Landlord shall provide the same, such parking spaces shall be provided and used
on a month-to-month basis, and otherwise on the foregoing terms and provisions,
and at such prevailing monthly parking charges as shall be established from time
to time.   3.   Tenant shall at all times comply with all applicable ordinances,
rules, regulations, codes, laws, statutes and requirements of all federal,
state, county and municipal governmental bodies or their subdivisions respecting
the use of the Parking Facility. Landlord reserves the right to adopt, modify
and enforce reasonable rules (“Rules”) governing the use of the Parking Facility
from time to time including any key-card, sticker or other identification or
entrance system and hours of operation. The rules set forth herein are currently
in effect. Landlord may refuse to permit any person who violates such rules to
park in the Parking Facility, and any violation of the rules shall subject the
car to removal from the Parking Facility.   4.   Unless specified to the
contrary above, the parking spaces hereunder shall be provided on a
non-designated “first-come, first-served” basis. Tenant acknowledges that
Landlord has no liability for claims arising through acts or omissions of any
independent operator of the Parking Facility. Landlord shall have no liability
whatsoever for any damage to items located in the Parking Facility, nor for any
personal injuries or death arising out of any matter relating to the Parking
Facility, and in all events, Tenant agrees to look first to its insurance
carrier and to require that Tenant’s employees look first to their respective
insurance carriers for payment of any losses sustained in connection with any
use of the Parking Facility. Tenant hereby waives on behalf of its insurance
carriers all rights of subrogation against Landlord or Landlord’s agents.
Landlord reserves the right to assign specific parking spaces, and to reserve
parking spaces for visitors, small cars, handicapped persons and for other
tenants, guests of tenants or other parties, which assignment and reservation or
spaces may be relocated as determined by Landlord from time to time, and Tenant
and persons designated by Tenant hereunder shall not park in any location
designated for such assigned or reserved parking spaces. Tenant acknowledges
that the Parking Facility may be closed entirely or in part in order to make
repairs or perform maintenance services, or to alter, modify, re-stripe or
renovate the Parking Facility, or if required by casualty, strike, condemnation,
act of God, governmental law or requirement or other reason beyond the
operator’s reasonable control. In such event, Landlord shall refund any prepaid
parking rent hereunder, prorated on a per diem basis.   5.   If Tenant shall
default under this Parking Agreement, the operator shall have the right to
remove from the Parking Facility any vehicles hereunder which shall have been
involved or shall have been owned or driven by parties involved in causing such
default, without liability therefor whatsoever. In addition, if Tenant shall
default under this Parking Agreement, Landlord shall have the right to cancel
this Parking Agreement on 10 days’ written notice, unless within such 10 day
period, Tenant cures such default. If Tenant defaults with respect to the same
term or condition under this Parking Agreement more than 3 times during any 12
month period, and Landlord notifies Tenant thereof promptly after each such
default, the next default of such term or condition during the succeeding
12 month period, shall, at Landlord’s election, constitute an incurable default.
Such cancellation right shall be cumulative and in addition to any other rights
or remedies available to Landlord at law or equity, or provided under the Lease
(all of which rights and remedies under the Lease are hereby incorporated
herein, as though fully set forth). Any default by Tenant under the Lease shall
be a default under this Parking Agreement, and any default under this Parking
Agreement shall be a default under the Lease.

RULES

  (i)   Parking Facility hours shall be 6:00 a.m. to 8:00 p.m., however, Tenant
shall have access to the Parking Facility on a 24 hour basis, 7 days a week.
Tenant shall not store or permit its employees to store any automobiles in the
Parking Facility without the prior written consent of the operator. Except for
emergency repairs, Tenant and its employees shall not perform any work on any
automobiles while located in the Parking Facility, or on the Project. If it is
necessary for Tenant or its employees to leave an automobile in the Parking
Facility overnight, Tenant shall provide the

EXHIBIT E

-1-



--------------------------------------------------------------------------------



 



      operator with prior notice thereof designating the license plate number
and model of such automobile.     (ii)   Cars must be parked entirely within the
stall lines painted on the floor, and only small cars may be parked in areas
reserved for small cars.     (iii)   All directional signs and arrows must be
observed.     (iv)   The speed limit shall be 5 miles per hour.     (v)  
Parking spaces reserved for spaces for handicapped persons must be used only by
vehicles properly designated.     (vi)   Parking is prohibited in all areas not
expressly designated for parking, including without limitation:

  (a)   Areas not striped for parking     (b)   aisles     (c)   where “no
parking” signs are posted     (d)   ramps     (e)   loading zones

  (vii)   Parking stickers, key cards or any other devices or forms of
identification or entry supplied by the operator shall remain the property of
the operator. Such device must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Parking spaces and devices are not transferable and any
pass or device in the possession of an unauthorized holder will be void.    
(viii)   Monthly fees shall be payable in advance prior to the first day of each
month. Failure to do so will automatically cancel parking privileges and a
charge at the prevailing daily parking rate will be due. No deductions or
allowances from the monthly rate will be made for days on which the Parking
Facility is not used by Tenant or its designees.     (ix)   Parking Facility
managers or attendants are not authorized to make or allow any exceptions to
these Rules.     (x)   Every parker is required to park and lock his/her own
car.     (xi)   Loss or theft of parking pass, identification, key cards or
other such devices must be reported to Landlord and to the Parking Facility
manager immediately. Any parking devices reported lost or stolen found on any
authorized car will be confiscated and the illegal holder will be subject to
prosecution. Lost or stolen spaces and devices found by Tenant or its employees
must be reported to the office of the garage immediately.     (xii)   Washing,
waxing, cleaning or servicing of any vehicle by the customer and/or his agents
is prohibited except by Landlord or Landlord’s vendors or concessionaires.
Parking spaces may be used only for parking automobiles.     (xiii)   By signing
this Parking Agreement, Tenant agrees to acquaint all persons to whom Tenant
assigns a parking pass with these Rules.

6.   TENANT ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
LAW, LANDLORD SHALL NOT BE RESPONSIBLE FOR ANY LOSS OR DAMAGE TO TENANT OR
TENANT’S PROPERTY (INCLUDING, WITHOUT LIMITATIONS, ANY LOSS OR DAMAGE TO
TENANT’S AUTOMOBILE OR THE CONTENTS THEREOF DUE TO THEFT, VANDALISM OR ACCIDENT)
ARISING FROM OR RELATED TO TENANT’S USE OF THE PARKING FACILITY OR EXERCISE OF
ANY RIGHTS UNDER THIS PARKING AGREEMENT, WHETHER OR NOT SUCH LOSS OR DAMAGE
RESULTS FROM LANDLORD’S ACTIVE NEGLIGENCE OR NEGLIGENT OMISSION. THE LIMITATION
ON LANDLORD’S LIABILITY UNDER THE PRECEDING SENTENCE SHALL NOT APPLY HOWEVER TO
LOSS OR DAMAGE ARISING DIRECTLY FROM LANDLORD’S WILLFUL MISCONDUCT.   7.  
Without limiting the provisions of Paragraph 6 above, Tenant hereby voluntarily
releases, discharges, waives and relinquishes any and all actions or causes of
action for personal injury or property damage occurring to Tenant arising as a
result of parking in the Parking Facility, or any activities incidental thereto,
wherever or however the same may occur, and further agrees that Tenant will not
prosecute any claim for personal injury or property damage against Landlord or
any of its officers, agents, servants or employees for any said causes of
action. It is the intention of Tenant by this instrument, to exempt and relieve
Landlord from liability for personal injury or property damage caused by
negligence.   8.   The provisions of Section 21 of the Lease are hereby
incorporated by reference as if fully recited.       Tenant acknowledges that
Tenant has read the provisions of this Parking Agreement, has been fully and
completely advised of the potential dangers incidental to parking in the Parking
Facility and is fully aware of the legal consequences of signing this
instrument.

EXHIBIT E

-2-



--------------------------------------------------------------------------------



 



EXHIBIT F
RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
ALLEN, MATKINS, LECK, GAMBLE
          MALLORY & NATSIS LLP
1900 Main Street, 5th Floor
Irvine, California 92614
Attention: Michael A. Alvarado, Esq.
 
RECOGNITION OF COVENANTS,
CONDITIONS, AND RESTRICTIONS
     This Recognition of Covenants, Conditions, and Restrictions (this
“Agreement”) is entered into as of the _____ day of ______________, 20__, by and
between ALISO VIEJO RP-V1, LLC, a Delaware limited liability company
(“Landlord”), and ________________________ (“Tenant”), with reference to the
following facts:
     A. Landlord and Tenant entered into that certain Summit Office Lease dated
_________, 20__ (the “Lease”). Pursuant to the Lease, Landlord leased to Tenant
and Tenant leased from Landlord space (the “Premises”) located in an office
building on certain real property described in Exhibit A attached hereto and
incorporated herein by this reference (the “Property”).
     B. The Premises are located in an office building located on real property
which is part of an area owned by Landlord containing approximately _______ (__)
acres of real property located in the City of Aliso Viejo, California (the
“Project”), as more particularly described in Exhibit B attached hereto and
incorporated herein by this reference.
     C. Landlord (or The Summit-Aliso Viejo LLC, a Delaware limited liability
company, as predecessor-in-interest to Landlord), as declarant, has previously
recorded, or proposes to record concurrently with the recordation of this
Agreement, a Declaration of Covenants, Conditions, and Restrictions (the
“Declaration”), dated ______________, 20__, in connection with the Project.
     D. Tenant is agreeing to recognize and be bound by the terms of the
Declaration, and the parties hereto desire to set forth their agreements
concerning the same.
     NOW, THEREFORE, in consideration of (a) the foregoing recitals and the
mutual agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.   Tenant’s Recognition of Declaration. Notwithstanding that the Lease has
been executed prior to the recordation of the Declaration, Tenant agrees to
recognize and by bound by all of the terms and conditions of the Declaration.  
2.   Miscellaneous.

  2.1   This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, estates, personal representatives,
successors, and assigns.     2.2   This Agreement is made in, and shall be
governed, enforced and construed under the laws of, the State of California.    
2.3   This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements, whether verbal or in writing.
The parties confirm and acknowledge that there are no other promises, covenants,
understandings, agreements, representations, or warranties with respect to the
subject matter of this Agreement except as expressly set forth herein.     2.4  
This Agreement is not to be modified, terminated, or amended in any respect,
except pursuant to any instrument in writing duly executed by both of the
parties hereto.     2.5   In the event that either party hereto shall bring any
legal action or other proceeding with respect to the breach, interpretation, or
enforcement of this Agreement, or with respect to any dispute relating to any
transaction covered by this Agreement, the losing party in such action or
proceeding shall reimburse the prevailing party therein for all reasonable costs
of litigation, including reasonable attorneys’ fees, in such amount as may be
determined by the court or other tribunal having jurisdiction, including matters
on appeal.     2.6   All captions and heading herein are for convenience and
ease of reference only, and shall not be used or referred to in any way in
connection with the interpretation or enforcement of this Agreement.

EXHIBIT F

-1-



--------------------------------------------------------------------------------



 



  2.7   If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different from those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.     2.8   Time is of the essence of this Agreement.  
  2.9   The Parties agree to execute any further documents, and take any further
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement.     2.10   As used herein, the masculine, feminine
or neuter gender, and the singular and plural numbers, shall each be deemed to
include the others whenever and whatever the context so indicates.

EXHIBIT F

-2-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF RECOGNITION OF
COVENANTS, CONDITIONS AND RESTRICTIONS
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            “Landlord”:

ALISO VIEJO RP-V1, LLC,
a Delaware limited liability company
      By:   Parker Summit V, LLC,         a Delaware limited liability company  
      Its: Member   

        By:           Name:           Title:      

            By:   Gateway Aliso Viejo, L.P., a California limited        
partnership        Its: Managing Member   

        By:   RREEF America, L.L.C., a Delaware limited         liability
company        Its: Manager            By:           Name:           Title:    
 

              “Tenant”:
        a                   By:             Its:                By:            
Its:             

EXHIBIT F

-3-



--------------------------------------------------------------------------------



 



EXHIBIT G
SITE TECHNICAL AND CABLING STANDARDS
Communications Infrastructure
Riser Cable Specifications

  1.   All communications infrastructure copper cabling for POTS voice circuits
shall be rated at least:

  •   Category-3     •   24-Guage Solid Conductor     •   Unshielded Twisted
Pair     •   Minimum of 25 pairs

  2.   All building-to-building and/or underground communications infrastructure
copper cabling shall be rated at least:

  •   Category-3     •   24-Guage Solid Conductor     •   Unshielded Twisted
Pair     •   One Overall Shield w/ drain wire     •   Water-blocking     •  
Minimum of 25 pairs

  3.   All Hi-Cap circuit copper cabling shall be rated at least:

  •   Category-5     •   22-Guage Solid Conductor     •   Shielded Twisted Pair
    •   Minimum of 2 pairs

  4.   All fiber optic cabling shall be:

  •   Corning     •   50/125 micron — Multi-mode or Singlemode     •   Minimum
of 6 fibers

  5.   All building-to-building and/or underground fiber optic cabling shall be:

  •   Corning     •   50/125 micron — Multi-mode or Singlemode     •  
Water-blocking     •   Minimum of 6 fibers

  6.   All copper cabling termination blocks shall be M66-50 for Category-3
cable and 110 type for Category-5 cable.     7.   All hi-cap circuits shall
terminate on designated punch blocks with at least 4 pair spaces separating each
high capacity circuit.

Communications Infrastructure
Policies and Procedures
Tenants shall contract exclusively with Landlord’s riser management vendor for
the installation and/or modification of all cabling from building entry point
(MPOE) to tenant’s suite in accordance with the established policies and
procedures described below.

  1.   No one shall be permitted access to the building communications closets
without prior permission from Landlord’s riser management vendor or building
management. All third party vendors will sign-in and sign-out with building
security or property management.     2.   Closet access by outside communication
technicians shall be restricted to the building’s MPOE only and all work
performed shall be supervised and inspected by Landlord’s riser management
vendor on an hourly basis at the tenant’s expense.     3.   Tenant shall provide
Landlord’s riser management vendor with an event escalation and emergency
contact list.     4.   Tenants are not permitted to install any cable or
equipment in building communications closets without authorization from
Landlord’s riser management vendor and building management. Parker Properties
may at some time install secure, locking, tenant equipment co-location cabinets
on each floor. Landlord’s riser management vendor will document and control the
installation of all such equipment. Access to these communications closets and
cabinets shall be coordinated through Landlord’s riser management vendor and/or
building management.     5.   All tenant cabling shall be confined to the
boundaries of tenant’s suite. No tenant cabling shall terminate in or pass
through building communications closets. Should building management make

EXHIBIT G

-1-



--------------------------------------------------------------------------------



 



      an exception, cable shall be enclosed in conduit. If a pull box is
required, a locking pull box must be utilized. Tenants will be required to
contract with Landlord’s riser management vendor to install any cable or conduit
in or between building communications closets.     6.   High capacity circuits
such as T-1 and DSL can cause disruption to normal voice (POTS) lines.
Therefore, they must be extended from the MPOE to the tenant’s suite via a
separate cable.     7.   Any and all third parties hired by tenant must meet the
contractor certification requirements as set forth and updated from time to time
by building management and Landlord’s riser management vendor which shall
include but not be limited to applicable manufacturer’s certification, licenses
and certificates of insurance.     8.   Upon lease termination, Landlord has the
option to repair, replace or remove such cable and all termination hardware at
the tenant’s expense. Cable terminations and mounting hardware that attached to
the ceilings, floors or walls of the building and all pathways and cable in
building common areas shall become the property of the Landlord. A pull string
shall be installed in any conduit from which cabling is removed.

Communications Infrastructure
Tenant Suite Cable Specifications
Tenant in-suite cabling is generally left to the tenant’s discretion. However,
at Summit the focus is on technology. Parker Properties’ commitment to providing
a state of the art facility for its’ tenants is very apparent in the Summit’s
architecture, HVAC systems, power, security and communications design. A
cohesive CIM strategy is essential to the support and enhancement of this
environment. Therefore, the implementation and enforcement of the following
standards shall apply:

  1.   Data cabling systems must be Enhanced Category-5 or greater. All
components in the system including cable, jacks, and patch panels must comply
with EIA/TIA 568A and Technical Services Bulletin 97 and pass all channel and
link tests for Enhanced Category-5. Test results shall be provided to building
management and kept on record.     2.   All Tenant-installed data cabling shall
be tested and certified to current gigabit per second transmission standards.
Any maintenance performed to such cabling shall require new testing and
certification to these standards. Copies of such certifications should be
submitted to Landlord within 48 hours of completion of the Work Order.     3.  
Voice cabling systems must be Category-3 or greater. All components in the
system including cable, jacks and patch panels must comply with EIA/TIA 568A and
pass all tests for Category-3. Test results shall be provided to building
management and kept on record. Landlord’s riser management vendor will oversee
all third party voice cabling to ensure all horizontal cabling policies and
procedures are met.     4.   All tenant cabling shall be installed parallel to
or at 90 degree angles to the building’s exterior walls and tenant hallways.
Cabling shall be routed from the tenant communication backboard to the tenant
communication outlets in bundles above hallways were possible. Under no
circumstances shall cabling be installed in a radial “spider web” fashion.    
5.   All cabling shall be independently supported on J-hooks suspended from the
building structure. Cabling shall not be attached to existing conduit, ducts,
pipes or cable systems for support.     6.   All cabling shall be terminated in
Landlord approved wall plates or patch panels, which shall be permanently
attached to the walls of the tenant suite or shall be installed in
telecommunications closets to Landlord-approved specifications.     7.   In an
emergency or upon 24-hour advance notice from the Landlord, all
telecommunication spaces, pathways, cables, and equipment shall be made
available for inspection by Landlord or Landlord’s designated riser management
company to ensure compliance with the above standards. Tenant will be
responsible for the correction of any sub-standard workmanship and re-inspection
fees.

Communications Infrastructure
Definitions

    For the purpose of agreement, the following terms shall apply:      
Communications Infrastructure: All voice and/or data transmitting communications
cabling, terminations, cross-connections, backboards, equipment and related
conduit within and between the buildings’ and/or tenants’ Communications Closets
      Communications Closet: Any closet or room located on the property
associated with the Communications Infrastructure

EXHIBIT G

-2-



--------------------------------------------------------------------------------



 



    MPOE: (Minimum Point of Entry) That point where the local telephone company
(Pacific Bell) or other service provider (Verizon, BHI, Cox, MCI, etc.)
terminates their cable and/or responsibility for service.       IDF:
(Intermediate Distribution Facility) The building communications closets on each
floor, other than the MPOE, through which the riser system passes on its way to
tenants suites or other remote areas.       Riser Cabling: The cable installed
to extend services from the MPOE to tenant suites and/or other remote
communications equipment.       Horizontal Cabling: The cable installed within
tenant’s suite to extend voice and data services from tenant’s communications
closet to tenant’s individual workstations.       Hi-Cap: High capacity circuits
such as T-1, Frame Relay and DSL       POTS: “Plain Old Telephone Service” —
standard voice grade circuits

EXHIBIT G

-3-



--------------------------------------------------------------------------------



 



EXHIBIT H
EXTERIOR SIGN LOCATION
[ATTACHED]
EXHIBIT H

-1-



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM LETTER OF CREDIT
Letterhead of issuing bank)

     
FAX NO. [(___) __-____]
  [Insert Bank Name And Address]
SWIFT: [Insert No., if any]
   
 
   
 
  DATE OF ISSUE: _______________
 
   
BENEFICIARY:
  APPLICANT:
[Insert Beneficiary Name And Address]
  [Insert Applicant Name And Address]
 
   
 
  LETTER OF CREDIT NO. _________
 
   
EXPIRATION DATE:
  AMOUNT AVAILABLE:
________ AT OUR COUNTERS
  USD[Insert Dollar Amount]
 
  (U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant’s Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON (Expiration Date) AVAILABLE
BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert Bank Name]
WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):
     1. THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND
AMENDMENT(S), IF ANY.
     2. BENEFICIARY’S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Beneficiary’s Name], A [Insert Entity Type]
(“BENEFICIARY”) STATING THE FOLLOWING:

    “THE UNDERSIGNED HEREBY CERTIFIES THAT THE BENEFICIARY, EITHER (A) UNDER THE
LEASE (DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS
THE RIGHT TO DRAW DOWN THE AMOUNT OF USD IN ACCORDANCE WITH THE TERMS OF THAT
CERTAIN SUMMIT OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY,
THE “LEASE”), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT UNDER SUCH
LEASE TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS DRAWING.”

OR

    “THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]’S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT NO.
___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT LEAST
THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION DATE.”

OR

    “THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN
THE FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING
OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE BY THE TENANT UNDER THAT CERTAIN SUMMIT OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED (COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING.”

OR

    “THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN
THE FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN
INVOLUNTARY PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE AGAINST THE TENANT

EXHIBIT I

-1-



--------------------------------------------------------------------------------



 



    UNDER THAT CERTAIN SUMMIT OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING.”

OR

    “THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN
THE FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF TENANT
BEING PLACED INTO RECEIVERSHIP OR CONSERVATORSHIP UNDER FEDERAL OR STATE LAW
UNDER THAT CERTAIN SUMMIT OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE “LEASE”).”

OR

    “THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN
THE FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF TENANT
EXECUTING AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS UNDER THAT CERTAIN SUMMIT
OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE “LEASE”).”

OR

    “THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN
THE FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FITCH
CREDIT RATING OF THE ISSUING BANK FALLING BELOW ____ UNDER THAT CERTAIN SUMMIT
OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE “LEASE”).”

SPECIAL CONDITIONS:
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.
ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING. [Please Provide The Required Forms For
Review, And Attach As Schedules To The Letter Of Credit.]
ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.
ALL BANKING CHARGES ARE FOR THE APPLICANT’S ACCOUNT.
IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS CREDIT FOR ANY SUCH ADDITIONAL
PERIOD. SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE, UNLESS A CHANGE
OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY RECEIPTED MAIL OR
COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON ACTUAL RECEIPT BY
US AT OUR DESIGNATED OFFICE. IN NO EVENT, AND WITHOUT FURTHER NOTICE FROM
OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL EXPIRATION DATE
OF (Expiration Date).
THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
(“TRANSFEREE”), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS. AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES BY APPLICANT. IN CASE OF ANY TRANSFER UNDER THIS LETTER
OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE
TRANSFEREE AND WHERE THE BENEFICIARY’S NAME APPEARS WITHIN THIS STANDBY LETTER
OF CREDIT, THE TRANSFEREE’S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.
ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: “DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. __________.”
WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time — (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY. IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time — (e.g., 11:00 AM)], ON A
EXHIBIT I

-2-



--------------------------------------------------------------------------------



 



BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS CONFORM WITH THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SECOND SUCCEEDING
BUSINESS DAY. AS USED IN THIS LETTER OF CREDIT, “BUSINESS DAY” SHALL MEAN ANY
DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY ON WHICH BANKING INSTITUTIONS IN THE
STATE OF CALIFORNIA ARE AUTHORIZED OR REQUIRED BY LAW TO CLOSE. IF THE
EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL EVER FALL ON A DAY WHICH IS NOT
A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL AUTOMATICALLY BE EXTENDED TO THE
DATE WHICH IS THE NEXT BUSINESS DAY.
PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE BY
TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THIS
LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert Fax Number — (___) __-____],
ATTENTION: [Insert Appropriate Recipient], WITH TELEPHONIC CONFIRMATION OF OUR
RECEIPT OF SUCH FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER [Insert Telephone
Number — (___) __-____] OR TO SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO
WHICH YOU HAVE RECEIVED WRITTEN NOTICE FROM US AS BEING THE APPLICABLE SUCH
NUMBER. WE AGREE TO NOTIFY YOU IN WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OF ANY CHANGE IN SUCH DIRECTION. ANY FACSIMILE PRESENTATION
PURSUANT TO THIS PARAGRAPH SHALL ALSO STATE THEREON THAT THE ORIGINAL OF SUCH
SIGHT DRAFT AND LETTER OF CREDIT ARE BEING REMITTED, FOR DELIVERY ON THE NEXT
BUSINESS DAY, TO [Insert Bank Name] AT THE APPLICABLE ADDRESS FOR PRESENTMENT
PURSUANT TO THE PARAGRAPH FOLLOWING THIS ONE.
WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, (Expiration Date).
IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.
EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE “INTERNATIONAL STANDBY PRACTICES” (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

                    Very truly yours,

(Name of Issuing Bank)
    By:                          

EXHIBIT I

-3-